Exhibit 10.15

 

 

Purchase Agreement

 

This Purchase Agreement, “Agreement”, is entered into as of July 6, 2015, by and
among Live Ventures Inc., a Nevada corporation, “Live”, Marquis Affiliated
Holdings LLC, a Delaware limited liability company, “Purchaser”, Marquis
Industries, Inc., a Georgia corporation, the “Company”, all of the Company’s
stockholders, Timothy A. Bailey, a Georgia resident, “Bailey”, Larry Heckman, a
Georgia resident, “Heckman”, David Stokes, a Georgia resident, “Stokes”, and
Mark Rowland, a Georgia resident, “Rowland”, with Bailey, Heckman, Stokes, and
Rowland, individually and interchangeably, a “Stockholder”, and, in the
aggregate, the “Stockholders”, and the Company and the Stockholders,
individually and interchangeably, a “Seller”, and, in the aggregate, “Sellers”,
and Timothy A. Bailey, in his capacity as the representative of the Stockholders
for certain purposes of this Agreement, “Stockholders’ Representative”, and
their respective heirs, successors, and permitted assigns.

 

Witnesseth:

 

Whereas, Purchaser desires to purchase all of the issued and outstanding shares
of capital stock of the Company and the Stockholders desire to sell all of the
issued and outstanding shares of capital stock of the Company to Purchaser
pursuant to the terms and subject to the conditions of this Agreement;

 

Whereas, on the Closing Date, Live shall contribute Four Million Eight Hundred
Thousand Dollars ($4,800,000) in cash (the “Live Contribution Amount”) to
Purchaser as a contribution of capital to Purchaser in exchange for eighty
percent (80%) of the equity interests in Purchaser and the Stockholders shall
contribute One Million Two Hundred Thousand Dollars ($1,200,000) in cash (the
“Stockholders’ Contribution Amount”) to Purchaser as a contribution of capital
to Purchaser in exchange for twenty percent (20%) of the equity interests in
Purchaser; and

 

Whereas, Purchaser desires that the Stockholders be employed as certain of the
initial operating officers of the Company and the Stockholders desire to be so
employed;

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

 





1. Definitions.



 



  1.01 Definitions.



 

The following terms have the meanings specified in this Section 1.01:

 

“Accounts Receivable” means all trade and other accounts receivable and other
indebtedness owing to Marquis, including the benefit of all collateral,
security, guaranties, and similar undertakings received or held in connection
therewith and any claim, remedy, or other right related to the foregoing, but
excluding the related-party receivables and employee receivables that constitute
Other Non-Operating Assets.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise. For the sake of clarity and notwithstanding the
foregoing, none of the Stockholders shall constitute an Affiliate of Purchaser.

 

“Antitrust Law” means the national and directly effective legislation of any
jurisdiction that governs the conduct of companies or individuals in relation to
restrictive or other anti-competitive agreements or practices (including
cartels, pricing, resale pricing, market sharing, bid rigging, terms of trading,
purchase or supply, and joint ventures), dominant or monopoly market positions
(whether held individually or collectively), and the control of acquisitions or
mergers.

 

“AOI” means A-O Industries, LLC, a Georgia limited liability company and wholly
owned subsidiary of the Company.

 

“Artisans Lease” means the Lease Agreement between Artisans Lessor, as lessor
thereunder, and Constellation, as lessee thereunder, in respect of the Artisans
Property, to be executed and delivered at the Closing substantially in the form
attached hereto as Exhibit A.

 

“Artisans Lessor” means 716 River Street Partners, LLC, a Georgia limited
liability company formed for the purposes of consummating the transactions
contemplated by Section 3.02 and entering into the Artisans Lease.

 

 

 



 1 

 



 

“Artisans Property” means the real property located at 716 River Street,
Calhoun, Georgia 30701, together with all buildings, structures, and other
improvements thereon (including all easements, rights-of-way, tenements,
hereditaments, appurtenances, fixtures, and other real property rights
appertaining thereto) and described more particularly in Exhibit A to the
Artisans Lease.

 

“Astro” means Astro Carpet Mills, LLC, a Georgia limited liability company and
wholly owned subsidiary of the Company.

 

“Books and Records” means all business, employee and financial records, books,
ledgers, files, correspondence, documents, lists, studies, and reports,
including customer lists, supplier lists and equipment repair, maintenance,
service, personnel, payroll, employee benefit, quality control, and insurance
records, whether written, electronically stored, or otherwise recorded.

 

“Business” means the business conducted or planned to be conducted by Marquis,
including the extrusion and sale of specialty yarns and the manufacture and sale
of carpet, rugs, and hard surfaces through multiple distribution channels, the
financial results of which are included in the Books and Records.

 

“Business Day” means any day that is not a Saturday, Sunday, or any other day on
which banks are required or authorized by law to be closed in Atlanta, Georgia.

 

“Cash” means cash on deposit in Marquis’ Deposit Accounts and Marquis’ Factor
Accounts and customer remittances postmarked before the Closing Date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing Date Balance Sheet” means the consolidated balance sheet of Marquis as
of the Closing Date (without giving effect to the Transactions), prepared
according to GAAP and on a basis consistent with the historical accounting
policies, methodologies, practices, and assumptions applied by Marquis, provided
such historical policies, methodologies, practices, and assumptions are in
accordance with GAAP.

 

“Closing Date Net Asset Value” means all assets (excluding goodwill) less
current and long-term liabilities of Marquis (but shall only include the Closing
Debt Amount to the extent such amount is not paid from the Purchase Price at
Closing pursuant to Section 2.06.02(d)), each as shown on the Closing Date
Balance Sheet; provided, however, that the determination of Closing Date Net
Asset Value shall exclude the following as of the Closing Date: (i) Cash, (ii)
Other Non-Operating Assets, and (iii) the book value of the Artisans Property.
Subject to the proviso in the immediately preceding sentence, the Closing Date
Net Asset Value shall be prepared in accordance with GAAP, and on a basis
consistent with the historical accounting policies, methodologies, practices,
and assumptions applied by Marquis, provided such historical policies,
methodologies, practices, and assumptions are in accordance with GAAP. An
example of the methodology to be used to calculate the Closing Date Net Asset
Value is set forth on Schedule 1A.

 

“Closing Debt Amount” means the amount of Debt as of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended.

 

“Confidential Information” means information concerning the Business or Marquis,
including information relating to customers, clients, suppliers, distributors,
investors, lenders, consultants, independent contractors or employees, customer
and supplier lists, price lists and pricing policies, cost information,
financial statements and information, budgets and projections, business plans,
production costs, market research, marketing plans and proposals, sales and
distribution strategies, manufacturing and production processes and techniques,
processes and business methods, technical information, pending projects and
proposals, new business plans and initiatives, research and development
projects, inventions, discoveries, ideas, technologies, trade secrets, know-how,
formulae, technical data, designs, patterns, marks, names, improvements,
industrial designs, compositions, works of authorship and other Intellectual
Property, devices, samples, plans, drawings and specifications, photographs and
digital images, computer software and programming, all other confidential
information and materials relating to the Business or Marquis, and all notes,
analyses, compilations, studies, summaries, reports, manuals, documents, and
other materials prepared by or for any Seller containing or based in whole or in
part on any of the foregoing, whether in verbal, written, graphic, electronic,
or any other form and whether or not conceived, developed, or prepared in whole
or in part by any Seller for the Business or Marquis. Confidential Information
shall not include information that is already in the public domain through no
wrongful act of any Seller.

 

 

 



 2 

 

 

“Consent” means any consent, approval, authorization, permission, or waiver of
any Person.

 

“Constellation” means Constellation Industries, LLC, a Georgia limited liability
company and wholly owned subsidiary of the Company.

 

“Contract” means any contract, obligation, understanding, commitment, lease,
license, purchase order, bid, or other agreement, whether written or oral or
whether express or implied, together with all amendments and other modifications
thereto.

 

“Debt” means, as to Marquis: (a) obligations for borrowed money; (b) obligations
evidenced by bonds, notes, debentures, or other similar instruments;
(c) obligations to pay the deferred purchase price of capital assets; (d)
capitalized lease obligations; (e) guaranteed indebtedness or other obligations
of others; (f) obligations secured by an Encumbrance existing on any property or
asset owned by such Person; (g) reimbursement obligations relating to letters of
credit, bankers’ acceptances, surety or other bonds, or similar instruments; and
(h) net payment obligations pursuant to any credit derivative agreement.

 

“Employment Agreements” means the Employment Agreements between the Company and
the Stockholders, substantially in the form attached to this Agreement as
Exhibits B-E.

 

“Encumbrance” means any lien, mortgage, deed to secure debt, pledge,
encumbrance, charge, claim, community property interest, condition, equitable
interest, option, security interest, easement, encroachment, right of way, right
of first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

 

“Environmental Claim” means any Proceeding, Order, lien, fine, penalty, or, as
to each, any settlement or judgment arising therefrom, by or from any Person
alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification, and injunctive relief) arising out of, based on
or resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Substances; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Laws” means all Laws relating to the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata), public
health or safety, pollution, damage to or protection of the environment,
endangered or threatened species, environmental conditions, Releases or
threatened Releases of Hazardous Substances into the environment, or the use,
manufacture, processing, distribution, treatment, storage, generation, disposal,
remediation, transport, or handling of Hazardous Substances, whether existing in
the past or present. Environmental Laws shall include, but are not limited to,
the following Laws, and the regulations promulgated thereunder, as the same have
been amended from time to time: the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Permits” shall mean all Permits required under or issued pursuant
to Environmental Laws.

 

“Environmental Reports” means any Phase I Environmental Assessments and Asbestos
and Mold Survey and subsequent recommended investigations and findings conducted
on the Real Property by any Representatives of Purchaser or Purchaser’s
financing sources (or their Representatives) for the Financing and any
historical Phase I and Phase II reports commissioned by Marquis and delivered to
Purchaser.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 as from time
to time amended, and the regulations promulgated thereunder.

 

 

 



 3 

 

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with Marquis or any of its Affiliates as a “single employer”
within the meaning of Section 414 of the Code.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations
thereunder, which shall be in effect at the time.

 

“Financial Statements” means the consolidated financial statements of Marquis
referred to in Section 4.05.

 

“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any Financial Statements, the date such financial statements were prepared.

 

“Governmental Body” means any federal, state, local, foreign, or other
government or quasi-governmental authority or any department, agency,
subdivision, court, or other tribunal of any of the foregoing.

 

“Hazardous Substance” means: (a) any substance, material, chemical, waste
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, polychlorinated biphenyls and urea formaldehyde.

 

“Insurance Policies” means those insurance policies insuring the Business and
identified in Schedule 4.23, but excluding any life insurance owned by Marquis
on the life of any Stockholder.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests, and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the Laws of any jurisdiction throughout
the world, whether registered or unregistered, including any and all:
(a) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto, and patents, patent applications, and patent
disclosures, together with reissuances, continuations, continuations-in-part,
revisions, extensions, and reexaminations thereof; (b) trademarks, service
marks, trade dress, logos, trade names, and corporate names, together with
translations, adaptations, derivations, and combinations thereof and including
goodwill associated therewith, and applications, registrations, and renewals in
connection therewith; (c) works of authorship, expressions, designs, and design
registrations, whether or not copyrightable, copyrightable works, copyrights,
and applications, registrations, and renewals in connection therewith; (d) mask
works and applications, registrations, and renewals in connection therewith;
(e) trade secrets and Confidential Information; (f) computer software, in object
and source code format (including data and related documentation); (g) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Body, web addresses, web pages,
websites and related content, accounts with Twitter, Facebook, and other social
media companies and the content found thereon and related thereto, and URLs; (h)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases, and other related specifications and documentation;
(i) other proprietary rights; and (j) copies and tangible embodiments and
expressions thereof (in whatever form or medium), all improvements and
modifications thereto, and derivative works thereof.

 

“Inventory” means all inventory wherever located, including raw materials,
greige goods, greige goods delivered to third party for toll processing,
work-in-process, finished goods, spare parts, goods-in-transit, products under
research and development, demonstration equipment, and inventory on consignment.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Sellers” or “Sellers’ Knowledge” means (a) actual knowledge of a
Stockholder after due inquiry or (b) knowledge that would be expected to be
obtained by a Stockholder after a reasonably comprehensive investigation of the
matter at issue, which investigation shall include, but not be limited to, (i)
review of the relevant Sections of this Agreement and, if applicable,
corresponding Schedule, (ii) review of the files and other documents and
information in the possession or control of Marquis, (iii) making reasonable
inquiry of the managers, officers, and employees of Marquis who would reasonably
be expected to have knowledge of the particular subject matter, (iv) making due
and appropriate inquiry of counsel to Marquis with respect to matters involving
questions of law, and (v) otherwise conducting a reasonable investigation
regarding the matter in question.

 

 

 



 4 

 

 

“Law” means any federal, state, local, foreign, or other law, statute,
ordinance, regulation, rule, regulatory or administrative guidance, Order,
constitution, treaty, principle of common law, or other restriction of any
Governmental Body.

 

“Liability” means any liability, obligation, or commitment of any kind or
nature, whether liquidated or unliquidated, due or to become due, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured, or otherwise.

 

“License” means a Contract under which Marquis is authorized to use the
Intellectual Property of any Person.

 

“Losses” means losses, damages, liabilities, deficiencies, Proceedings,
judgments, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers.

 

“Marquis” means the Company, AOI, Astro, Constellation, and SF Commercial,
individually, interchangeably, and in the aggregate.

 

“Marquis’ Deposit Accounts” means those deposit accounts identified in Schedule
4.13.06.

 

“Marquis’ Factor Accounts” means those matured funds accounts available at the
factors pursuant to the factoring contracts between Marquis and its factors and
identified in Schedule 4.13.07.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the Business, results of operations,
properties, prospects, assets, liabilities, or condition (financial or
otherwise) of Marquis or (b) the ability of Sellers to consummate the
Transactions on a timely basis.

 

“May 30 Balance Sheet” means the consolidated balance sheet of Marquis as of May
30, 2015 (without giving effect to the Transactions), prepared according to GAAP
and on a basis consistent with the historical accounting policies,
methodologies, practices, and assumptions applied by Marquis, provided such
historical policies, methodologies, practices, and assumptions are in accordance
with GAAP.

 

“May 30 Net Asset Value” means all assets (excluding goodwill) less current and
long-term liabilities of Marquis (but shall only include the Closing Debt Amount
to the extent such amount is not paid from the Purchase Price at Closing
pursuant to Section 2.06.02(d)), each as shown on the May 30 Balance Sheet;
provided, however, that the determination of the May 30 Net Asset Value shall
exclude the following as of May 30, 2015: (i) Cash, (ii) Other Non-Operating
Assets, and (iii) the book value of the Artisans Property. Subject to the
proviso in the immediately preceding sentence, the May 30 Net Asset Value shall
be prepared in accordance with GAAP, and on a basis consistent with the
historical accounting policies, methodologies, practices, and assumptions
applied by Marquis, provided such historical policies, methodologies, practices,
and assumptions are in accordance with GAAP. An example of the methodology to be
used to calculate the May 30 Net Asset Value is set forth on Schedule 1A.

 

“Member Interests” means the initial Member Interests to be issued to the
Stockholders pursuant to the Operating Agreement.

 

“Operating Agreement” means the Operating Agreement of Purchaser, substantially
in the form attached as Exhibit F.

 

“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made, or rendered by any
Governmental Body or arbitrator.

 

“Organizational Documents” means (a) the certificate or articles of
incorporation, formation, or organization, (b) the bylaws, operating agreement,
or limited liability company agreement, (c) any documents comparable to those
described in clauses (a) and (b) as may be applicable pursuant to any Law, and
(d) any amendment or modification to any of the foregoing.

 

“Other Non-Operating Assets” means the life insurance policies owned by Marquis
on the Stockholders, the 2013 Lexus 460 driven by Bailey and 2014 Yukon driven
by Stokes, related party receivables, and employee receivables, in each case in
the amounts shown on Schedule 1B hereto, which Schedule shall be updated as of
the Closing Date.

 



“Parties” means Live, Purchaser, and the Sellers.

 



“Permit” means any permit, license or Consent issued by, or required to be
obtained from, any Governmental Body or pursuant to any Law.

 

 

 



 5 

 

 

“Permitted Encumbrance” means (a) any mechanic’s, materialmen’s, or similar
statutory lien incurred in the ordinary course of business consistent with past
practice for monies not yet due and that is not, individually or in the
aggregate, material to the Business, (b) any lien securing the Closing Debt
Amount that will be released prior to or as of the Closing; (c) any lien against
Marquis’ Factor Accounts incurred in the ordinary course of business; (d)
restrictions on use of the Intellectual Property under the Licenses; (e) any
lien for Taxes not yet due: and (f) any recorded easement, covenant, or other
restriction on the Real Property described in any Title Commitment that does not
materially interfere with the present use of any Real Property or with the
operation of the Business.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Body, unincorporated organization, trust,
association, or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning at or after the
Effective Time and, with respect to any taxable period beginning before and
ending after the Effective Time, the portion of such taxable period beginning at
the Effective Time.

 

“Pre-Closing Taxes” means Taxes of Marquis for any Pre-Closing Tax Period.

 

“Pre-Closing Tax Period” means any taxable period ending before the Effective
Time and, with respect to any taxable period beginning before and ending after
the Effective Time, the portion of such taxable period ending before the
Effective Time.

 

“Proceeding” means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, summons, subpoena, investigation,
inquiry, arbitration, or mediation of any nature (in each case, whether civil,
criminal, administrative, investigative, or informal).

 

“Real Property” means the real property owned or leased by the Company or any of
its Subsidiaries, together with all buildings, structures, and other
improvements thereon (including all easements, rights-of-way, tenements,
hereditaments, appurtenances, fixtures, and other real property rights
appertaining thereto).

 



“Release” means any intentional or unintentional release, discharge, spill,
leaking, pumping, pouring, emitting, emptying, discharge, injection, leaching,
abandonment, disposal, escape, dumping or migration into or through the
environment (including ambient air, surface water, groundwater, land surface, or
subsurface strata or within any building, structure, facility, or fixture) of a
Hazardous Substance.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants, and
other agents of such Person.

 

“SF Commercial” means SF Commercial Properties, LLC, a Georgia limited liability
company and majority-owned subsidiary of the Company as of the date hereof.

 

“Stock” and “Stock Ownership” means all the issued and outstanding common no par
value capital stock of the Company owned by the Stockholders and identified in
Schedule 4.02.

 

“Subsidiaries” means, in the aggregate, AOI, Astro, Constellation, and SF
Commercial Properties, LLC.

 

“Tax” means any federal, state, local, foreign or other income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code § 59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, general service, alternative, or
add-on minimum, estimated, or other tax of any kind whatsoever, however
denominated, and will include any interest, penalty, or addition thereto,
whether disputed or not.

 

“Tax Benefit” means, with respect to a taxable period, the excess, if any, of
(a) the Purchaser Indemnitees’ cumulative liability for Taxes through the end of
such taxable period, calculated by excluding any Tax items attributable to a
Loss from all taxable periods, less (b) the Purchaser Indemnitees’ actual
cumulative liability for Taxes through the end of such taxable period,
calculated by taking into account any Tax items attributable to the Loss for all
taxable periods, taking into account an appropriate measure of the time value of
money.

 

“Tax Returns” means any return, declaration, report, claim for refund,
information return, or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement, the Operating Agreement, the
Artisans Lease, the Employment Agreements, and all other written agreements,
documents, and certificates required to be executed and delivered by any of the
Parties at Closing.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

 

 



 6 

 

 



  1.02 Cross-References.



 

The following terms have the respective meanings set forth in the Sections
referenced below:

 

Defined Term Location of Definition “AAA” § 14.08 “Accounting Firm” § 2.05(a)
“Acquisition Proposal” § 6.07 “Agreement” Preamble “Appellate Rules” § 14.08
“Arbitration Rules” § 14.08 “Audited Financials” § 8.11 “Bailey” Preamble “Base
Purchase Price” § 2.02 “Benefit Plan” § 4.21.01 “Closing” § 2.06.01 “Closing
Date” § 2.06.01 “Company” Preamble “Compete” § 8.10.01 “Competitor” § 8.10.01
“Customer” § 8.10.01 “Demand” § 14.08 “Dispute” § 14.08 “Dispute Notice” §
2.05(a) “Disputing Party” § 14.08 “Effective Time” § 2.06.01 “FHL Amount” §
2.06.02(a) “Final Closing Date Net Asset Value” § 2.05(b) “Financing” § 7.01 “FS
Provisions” § 14.03 “Heckman” Preamble “Indemnified Party.” § 10.05 “Interim
Balance Sheet” § 4.05(a) “Interim Balance Sheet Date” § 4.05(a) “Live” Preamble
“Live Contribution Amount” Recitals “Material Contracts” § 4.13.08 “Material
Customers” § 4.26.01 “Material Suppliers” § 4.26.02 “Multiemployer Plan” §
4.21.03 “Preliminary Report” § 2.03(a) “Purchase Price” § 2.02 “Purchaser”
Preamble “Purchaser Indemnitees” § 10 “Purchaser’s Certificate” § 12.02.01(c)
“Purchaser’s Report” § 2.05(a) “Qualified Benefit Plan” § 4.21.03 “Restricted
Area” § 8.10.01 “Restricted Business” § 8.10.01 “Restriction Period” § 8.10.01
“Rowland” Preamble “Seller” and “Sellers” Preamble “Stockholder” and
“Stockholders” Preamble “Stockholders’ Certificate” § 12.01.02(c) “Stockholders’
Contribution Amount” Recitals “Stockholder Releases” 12.01.06 “Stockholders’
Representative” Preamble “Stokes” Preamble “Straddle Period” § 8.05.06 “Surveys”
§ 8.06 “Tax Claim” § 8.05.05 “Third-Party Claim” § 10.05.01 “Title Commitments”
§ 8.06 “Union” § 4.20.04

 

 

 



 7 

 

 

2.Purchase and Sale.

 



  2.01 Purchase and Sale.



 



Subject to the terms and conditions set forth herein, at the Closing, the
Stockholders shall sell to Purchaser, and Purchaser shall purchase from the
Stockholders, the Stock, free and clear of all Encumbrances, for the Purchase
Price specified in Section 2.02.

 



  2.02 Purchase Price.



 

In consideration for the sale of Stock in accordance with Section 2.01, at the
Closing, Purchaser shall pay to the Stockholders, proportionately in accordance
with their Stock Ownership, an aggregate purchase price equal to the sum of
(i) the May 30 Net Asset Value plus (ii) $213,000 (together, the “Base Purchase
Price”), as adjusted pursuant to Section 2.05 (the Base Purchase Price as so
adjusted, the “Purchase Price”).

 

2.03May 30 Net Asset Value.

 

(a)At least five (5) Business Days prior to the Closing Date, the Sellers shall
deliver to Purchaser statements (collectively, the “Preliminary Report”),
together with reasonable supporting documentation, showing in reasonable detail
Sellers’ good faith calculation of: (i) the May 30 Balance Sheet and (ii) the
May 30 Net Asset Value.

 

(b)Sellers shall provide Purchaser, Live, and their respective Affiliates and
Representatives with reasonable access to the books and records, and appropriate
personnel and Representatives, of Marquis in connection with the review of the
Preliminary Report by Purchaser, Live, and their respective Affiliates and
Representatives. The Parties shall negotiate in good faith to resolve any
dispute related to the calculation of the May 30 Net Asset Value within five (5)
Business Days of Purchaser’s receipt of the Preliminary Report and, to the
extent applicable, the May 30 Net Asset Value shall be adjusted to reflect any
changes mutually agreed to by the Parties; provided, however, that if the
Parties are unable to reach agreement within such five (5) Business Day period
with respect to any such dispute, the Parties shall nevertheless proceed to the
Closing and the Base Purchase Price shall be based upon the Preliminary Report
as delivered by Sellers (or as adjusted with respect to any items resolved in
accordance with this sentence), in each case subject to Section 2.05 without
prejudice and to the other terms and conditions set forth herein.

 



  2.04 [Omitted].



 



  2.05 Post-Closing Purchase Price Adjustment.

 

 

 



 8 

 

 



(a)Within 60 days after the Closing Date, Purchaser shall deliver to the
Stockholders’ Representative statements (collectively, the “Purchaser’s
Report”), together with reasonable supporting documentation, showing in
reasonable detail Purchaser’s good faith calculation of: (i) the Closing Date
Balance Sheet and (ii) the Closing Date Net Asset Value. To the extent that the
Closing Date Balance Sheet reflects that there is Cash on the Closing Date
Balance Sheet, that Cash shall be added to the Closing Date Net Asset Value. To
the extent that the Closing Date Balance Sheet reflects a Cash deficit, that
Cash deficit shall be subtracted from the Closing Date Net Asset Value.
Purchaser shall engage an independent accounting firm with experience in the
carpet production or manufacturing industry that is mutually acceptable to
Purchaser and the Stockholders’ Representative (or if the parties are unable to
agree upon a firm, each party shall select a firm and the two firms together
shall select a third firm) to prepare the Closing Date Balance Sheet and
calculate the Closing Net Asset Value for the Purchaser’s Report. Purchaser
shall provide the Stockholders’ Representative and his Representatives with
reasonable access to the books and records, and appropriate personnel and
Representatives, of Marquis in connection with the Stockholders’
Representative’s review of the Purchaser’s Report. If the Stockholders’
Representative disputes any item set forth in the Purchaser’s Report, then the
Stockholders’ Representative may, within thirty (30) days after receipt of the
Purchaser’s Report, provide to Purchaser a written statement of such disputes
specifying those items or amounts as to which the Stockholders’ Representative
disagrees (such written statement, a “Dispute Notice”). If the Stockholders’
Representative fails to deliver a Dispute Notice within such thirty (30)-day
period, then the Purchaser’s Report shall be final and binding for purposes of
this Section 2.05. If the Stockholders’ Representative delivers a Dispute Notice
within such thirty (30)-day period, Purchaser and the Stockholders’
Representative shall use good faith efforts jointly to resolve such disputes
within thirty (30) days after Purchaser’s receipt of the Dispute Notice, which
resolution, if achieved with respect to any or all such disputed items, shall be
deemed final, conclusive, and binding upon the Parties and not subject to
further dispute or judicial review. To the extent Purchaser and the
Stockholders’ Representative cannot resolve such disputes to their mutual
satisfaction within such thirty (30)-day period, Purchaser and the Stockholders’
Representative shall, within five (5) business days thereafter, jointly engage
Gilbert Crump & Associates or, if such firm is unable to serve in such capacity,
an independent public accounting firm selected by Purchaser and the
Stockholders’ Representative (the “Accounting Firm”) to review the Purchaser’s
Report, together with the Dispute Notice and any other relevant documents. The
scope of disputes to be resolved by the Accounting Firm shall be limited to
whether the items in dispute that were included in the Dispute Notice were
prepared in accordance with this Agreement and Schedule 1A, and the Accounting
Firm shall determine, on such basis, to what extent the Closing Date Net Asset
Value set forth in the Purchaser’s Report require(s) adjustment. The Accounting
Firm’s decisions shall be based solely on presentations by Purchaser and the
Stockholders’ Representative and their respective Representatives, and not by
independent review, and the Accounting Firm shall only address those issues set
forth in the Dispute Notice. In resolving any disputed item, in no event shall
the Accounting Firm’s determination be higher or lower than the respective
amounts therefor proposed by Purchaser and the Stockholders’ Representative. The
determination of the Accounting Firm shall be accompanied by a certificate of
the Accounting Firm that its determination was prepared in accordance with this
Agreement with respect to such dispute. Purchaser and the Stockholders’
Representative shall request that the Accounting Firm report its conclusions as
to such disputes and its determination of the Closing Date Net Asset Value based
thereon pursuant to this Section 2.05 no later than thirty (30) days after it is
engaged, which determination shall be final, conclusive, and binding on all
Parties and not subject to further dispute or judicial review. The costs, fees,
and expenses of the Accounting Firm (including any indemnity obligations to the
Accounting Firm) shall be allocated between Purchaser and the Stockholders based
on their relative success with respect to the disputed items (as finally
determined by the Accounting Firm). For example, if the Stockholders’
Representative challenges the calculation of the Closing Date Net Asset Value by
an amount of $100,000, but the Accounting Firm determines that the Stockholders’
Representative has a valid claim for only $40,000, Purchaser shall bear forty
percent (40%) of the fees and expenses of the Accounting Firm and the
Stockholders shall bear the other sixty percent (60%) of such fees and expenses.

 



(b)As used herein, the “Final Closing Date Net Asset Value” means the Closing
Date Net Asset Value as finally determined in accordance with Section 2.05(a).
If the Final Closing Date Net Asset Value is less than the May 30 Net Asset
Value, then the Stockholders, jointly and severally, shall pay to Purchaser the
amount of such shortfall. If the Final Closing Date Net Asset Value is greater
than the May 30 Net Asset Value, then Purchaser shall pay to Stockholders,
proportionately based on their Stock Ownership, the amount of such excess. Any
payment pursuant to this Section 2.05(b) shall be made by wire transfer of
immediately available funds to an account designated by the Party receiving
payment within five (5) Business Days after the final determination the Final
Closing Date Net Asset Value.

 

 

 



 9 

 

 



  2.06 Closing.

 



2.06.01     Closing.

Subject to the terms and conditions of this Agreement, the purchase and sale of
the Stock contemplated hereby shall take place at a closing (the “Closing”) to
be effective at 12:01 a.m., Eastern Daylight Time, on the Closing Date (the
“Effective Time”), which shall take place on the date hereof, at the offices of
Edward Hine, Jr., P.C., Suite 300, 111 Bridgepoint Plaza, Rome, GA 30161 or on
such other date as the Stockholders’ Representative and Purchaser may mutually
agree upon in writing (the day on which the Closing takes place being the
“Closing Date”). The Parties may participate in the Closing remotely by use of
telephone, e-mail, and facsimile transmission.

 

2.06.02     Purchaser’s Closing Deliveries.

 

Subject to satisfaction or waiver of the conditions set forth in Section 12.01,
at the Closing, Purchaser shall:

 

(a)pay to the Stockholders, proportionately based on their Stock Ownership, the
Base Purchase Price, as determined pursuant to Section 2.03, in immediately
available funds, less the sum of (i) the Closing Debt Amount, (ii) the
Stockholders’ Contribution Amount, and (iii) the aggregate amount of the
investment banking or broker fees and expenses payable by Marquis or the
Stockholders to FHL Capital Corporation in connection with the Transactions (the
“FHL Amount”);

 

(b)[Omitted];

 

(c)[Omitted];

 

(d)pay to the applicable third parties, on behalf of Marquis, in immediately
available funds, by wire transfer to the accounts designated in writing by such
third parties, the Closing Debt Amount and the FHL Amount; and

 

(e)deliver to the Stockholders’ Representative the Purchaser’s Certificate and
the documents contemplated by Section 12.02.03 and Section 12.02.04.

 

2.06.03     Sellers’ Closing Deliveries.

 

Subject to satisfaction or waiver of the conditions set forth in Section 12.02,
at the Closing, Sellers shall deliver to Purchaser the following:

 

(a)the Stockholders’ Certificate and the documents contemplated by Section
12.01.05, Section 12.01.06, Section 12.01.08, and Section 12.01.11; and

 

(b)a certificate of a duly authorized officer of the Company certifying the
Closing Debt Amount and the FHL Amount and specifying to which third parties
such Closing Debt Amount and FHL Amount are payable (accompanied by payoff
letters or similar documentation from the creditors to whom all or a portion of
such Closing Debt Amount is owed that include payment instructions and include
the full and final release of any and all Encumbrances relating to such Closing
Debt Amount on the assets of Marquis following receipt of the amount set forth
in such payoff letters). The Company shall deliver to Purchaser in writing at
least five (5) Business Days prior to the expected Closing Date the Company’s
estimate of each of the Closing Debt Amount and the FHL Amount.

 

 

 



 10 

 

 

2.06.04     Capital Contributions.

Subject to satisfaction or waiver of the conditions set forth in Section 12.01,
at the Closing, Live shall pay in immediately available funds to Purchaser (i)
the Live Contribution Amount, which shall be credited as a contribution of
capital by Live to Purchaser in exchange for eighty percent (80%) of the equity
interests in Purchaser, and (ii) the Stockholders’ Contribution Amount, which
shall be credited as contributions of capital by the Stockholders to Purchaser
in exchange for twenty percent (20%) of the equity interests in Purchaser in the
allocated percentages set forth in the Operating Agreement.

 

3.Distributions and Artisan Property Transactions.

 

3.01Distributions by Marquis and SF Commercial to Stockholders on or as of the
Closing Date.

 

On or before the Closing Date, Marquis may distribute all Cash and shall
distribute the Other Non-Operating Assets to the Stockholders proportionate to
their Stock Ownership. After the Closing Date, Purchaser and the Company shall
allow Stockholders to review all remittances received by the Company or posted
to the Marquis Factor Accounts after Closing that were postmarked before Closing
and the Company shall pay those post-Closing remittances that were that were
postmarked before Closing to Stockholders in proportion to their Stock Ownership
within five (5) Business Days of receipt.

 



  3.02 Artisans Transactions.



 

Prior to or at the Closing, the Company shall have caused the following
transactions to be effected, on terms reasonably acceptable to Purchaser: (a)
the Company shall have caused the formation of Artisans Lessor, initially a
wholly owned subsidiary of Constellation, (b) Constellation shall have
contributed to Artisans Lessor all of Constellation’s right, title, and interest
in and to the Artisans Property, and (c) following such contribution,
successively, (i) Constellation shall have distributed to the Company all of the
equity interests in Artisans Lessor held by Constellation and (ii) the Company
shall have distributed all of such equity interests to the Stockholders. The
Parties acknowledge and agree that, upon consummation of the foregoing
transactions, none of the Company, any of its Subsidiaries, or the Purchaser
shall (A) own or hold any equity interest or investment, directly or indirectly,
in Artisans Lessor, (B) own or hold any right, title, or interest in the
Artisans Property other than the rights and interests of Constellation under the
Artisans Lease, or (C) have any Liabilities associated with Artisans Lessor or
the Artisans Property other than those of Constellation expressly set forth in
the Artisans Lease. The Parties agree that, solely for purposes of the
representations set forth in Section 4.19.02, the second sentence of Section
4.19.03, and 4.19.07, the “Real Property” referenced therein shall not include
the Artisans Property.

 



4. Representations and Warranties of Sellers.



 



Sellers, jointly and severally, represent and warrant to Live and Purchaser as
follows (with the references to “Marquis” in this Section 4 deemed to refer to
the Company and its Subsidiaries, individually, interchangeably, and in the
aggregate, as the context requires and irrespective of verb tense):

 



  4.01 Organization and Qualification.



 

Schedule 4.01 sets forth the jurisdiction of organization of Marquis and the
other jurisdictions in which Marquis is qualified to do business, along with the
officers and directors of Marquis. Marquis is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business as currently conducted
makes such licensing or qualification necessary. The Company and its
Subsidiaries are, respectively, a corporation and limited liability companies
duly organized, validly existing, and in good standing under the laws of their
respective jurisdictions of organization, with full corporate or limited
liability company power and authority to conduct the Business, as it has been
and is now being conducted, to own or use the properties and assets that they
respectively purport to own or use and to perform all their respective
obligations necessary to the operation of the Business. Marquis has delivered or
made available to Purchaser correct and complete copies of its Organizational
Documents. The minute books and ownership records of the Marquis, as delivered
or made available to Purchaser, are correct and complete.

 

 

 

 



 11 

 

 



  4.02 Capitalization.



 

Schedule 4.02 sets forth the authorized capital of the Company, the number of
shares of Stock that are issued and outstanding, and the number of shares of
Stock held by each Stockholder. There are no outstanding shares of capital stock
of the Company other than the shares of Stock. All of the shares of Stock have
been duly authorized and validly issued, are fully paid and nonassessable, are
owned of record and beneficially by the Stockholders, free and clear of all
Encumbrances, and were issued in compliance with all applicable federal and
state securities laws. The Company has no treasury stock. There are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights), or agreements, arrangements, or
understandings, orally or in writing, to purchase or acquire any shares of the
capital stock of the Company or any equity interest in any of its Subsidiaries
or any securities convertible into, exercisable for, or exchangeable for shares
of capital stock of the Company or any equity interest in any of its
Subsidiaries or other rights, agreements, arrangements, or commitments of any
character relating to the capital stock of the Company or any equity interest in
any of its Subsidiaries or obligating any Stockholder, the Company, or any
Subsidiary thereof to issue or sell any shares of capital stock of, or any other
equity interest in, the Company or any of its Subsidiaries. None of the shares
of Stock was issued in violation of any Contract, arrangement, or commitment to
which the Company or any Stockholder then was a party or then was subject to or
in violation of any preemptive or similar rights of any Person. Except for the
Stockholders’ Agreement disclosed on Schedule 4.02, there are no voting trusts,
stockholder agreements, proxies, or other Contracts or understandings in effect
with respect to the voting or transfer of any of shares of Stock. The Company
owns all of the equity interests in AOI, Astro, and Constellation, in each case
free and clear of all Encumbrances. The Company currently owns ninety percent
(90%) of the equity interests in SF Commercial, free and clear of all
Encumbrances. As of the Closing Date, the Company shall own all the equity
interests in SF Commercial, free and clear of all Encumbrances. Upon
consummation of the transactions contemplated by this Agreement, Purchaser shall
own all of the Stock and the Company shall own all of the equity interests in
each Subsidiary, in each case free and clear of all Encumbrances.

 



  4.03 Authority.

 



Each Seller has full power, capacity, and authority to execute and deliver this
Agreement and the other Transaction Documents to which it or he is a party, to
perform its or his obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Each Seller’s execution and
delivery of this Agreement and the other Transaction Documents to which it or he
is a party, such Seller’s performance of its or his obligations hereunder and
thereunder, and such Seller’s consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action of such
Seller. This Agreement has been duly executed and delivered by each Seller, and
constitutes a legal, valid, and binding obligation of each Seller enforceable
against such Seller in accordance with its terms. When each other Transaction
Document to any Seller is or will be a party has been duly executed and
delivered by such Seller, such Transaction Document will constitute the valid
and legally binding obligations of such Seller, enforceable against such Seller
in accordance with the terms of such Transaction Document.

 



  4.04 No Conflicts.



 

The execution, delivery and performance by each Seller of this Agreement and
other the Transaction Documents to which such Seller is a party, and the
consummation of the Transactions, do not and will not, directly or indirectly,
with or without notice or lapse of time: (a) violate any Law to which any Seller
is subject; (b) violate any Permit held by Marquis or give any Governmental Body
the right to terminate, revoke, suspend or modify any Permit held by Marquis;
(c) violate any Organizational Document of Marquis or any resolution adopted by
its board of directors or the Stockholders; (d) violate, conflict with, result
in a breach of, constitute a default under, result in the acceleration of or
give any Person the right to accelerate the maturity or performance of, or to
cancel, terminate, modify or exercise any remedy under, any Contract to which
any Seller is a party or by which any Seller is bound; (e) cause Purchaser to
have any Liability for any Tax; (f) result in the creation or imposition of any
Encumbrance upon any of Marquis’ properties or assets; or (g) result in any
Stockholder having the right to exercise dissenters’ appraisal rights. Except as
set forth on Schedule 4.04, Sellers are not required to notify, make any filing
with, or obtain any Consent of any Person in connection with the execution and
delivery of this Agreement and the other Transaction Documents or in order to
consummate the Transactions.

 



  4.05 Financial Statements.

 



(a) Marquis has delivered complete copies of the (i) annual consolidated balance
sheets of Marquis for each of the years ending January 2, 2010, January 1, 2011,
December 29, 2012, December 28, 2013, and January 3, 2015, and statements of
income, shareholders’ equity and cash flow for each of the years then ended and
(ii) unaudited consolidated interim balance sheet of Marquis as of May 30, 2015
(the “Interim Balance Sheet,” and the date thereof, the “Interim Balance Sheet
Date”), and statements of income for the five (5) month-period then ended, which
Financial Statements are included in Schedule 4.05. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby and present fairly the assets and
liabilities of Marquis as of their respective dates and the results of
operations for the respective periods covered thereby. The Books and Records are
sufficient such that the Financial Statements can be audited without a scope
limitation, by an independent certified public accounting firm that is
registered under the Public Company Accounting Oversight Board, which audited
Financial Statements can be included in the Current Report on Form 8-K of an
Affiliate of Purchaser to be filed after the Closing that describes the
Transactions and thereafter can be consolidated into such Affiliate’s periodic
reports to be filed under the Exchange Act. Marquis maintains a standard system
of accounting established and administered in accordance with GAAP.

 



 12 

 

 

(b) The Books and Records of Marquis, all of which have been made available to
Purchaser, (i) are complete and correct in all material respects and all
transactions to which it is or has been a party are accurately reflected therein
in all material respects on an accrual basis, (ii) reflect all discounts,
returns and allowances granted by Marquis with respect to the periods covered
thereby, (iii) have been maintained in accordance with customary and sound
business practices in Marquis’ industry, (iv) form the basis for the Financial
Statements, and (v) reflect in all material respects the assets, liabilities,
financial position, results of operations, and cash flows of Marquis on an
accrual basis. All computer-generated reports and other computer output included
in the Books and Records are complete and correct in all material respects and
were prepared in accordance with sound business practices based upon authentic
data. Marquis’ management information systems are adequate for the preservation
of relevant information and the preparation of accurate reports.

 







  4.06 Absence of Certain Changes.



 

Except as set forth in Schedule 4.06, since January 3, 2015:

 

(a)            Marquis has not (i) sold, leased, transferred or assigned any
asset, other than for fair consideration and in the ordinary course of business
consistent with past practice; provided, however, that no asset shown on the
consolidated balance sheet of Marquis for the year ending January 3, 2015
included in the Financial Statements has been sold, leased, transferred, or
assigned other than (A) sales of Inventory in the ordinary course of business
consistent with past practice and (B) the transfer of the Artisans Property to
Artisans Lessor as contemplated in Section 3.02, (ii) purchased, leased, or
acquired the right to own, use, or lease any property or assets, except for
purchases of inventory or supplies in the ordinary course of business consistent
with past practice, or (iii) except for the redemption or purchase of the
minority interest in SF Commercial before the Closing, acquired by merger or
consolidation with, or by purchase of a substantial portion of the assets or
stock of, or by any other manner, any business or any Person or any division
thereof;

 

(b)           Marquis has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property or assets, individually or
in the aggregate, in excess of One Hundred Thousand ($100,000) Dollars;

 

(c)            No Encumbrance (other than any Permitted Encumbrance) has been
imposed upon any asset, property, or securities of Marquis (including the shares
of Stock);

 

(d)           Marquis has not made any loan to, guaranteed the debt of, or
invested in, any other Person or joint venture;

 

(e)            Marquis has not borrowed any money or incurred any Debt except
for advances under its asset based lending facility with Synovus Bank in the
ordinary course of business consistent with past practice. Marquis has not
delayed or postponed the payment of accounts payable or any periodic payment due
under any Debt instrument;

 

(f)             Except for trade claims settled in the ordinary course of
business consistent with past practice, Marquis has not has canceled,
compromised, waived, or released any right or claim (or series of related rights
or claims) owed to it;

 

(g)           Marquis has not (i) issued, sold, or otherwise disposed of any of
its securities other than the disposal of equity interests in Artisans Lessor
contemplated by Section 3.02, (ii) granted any options, warrants, or other
rights to acquire (including upon conversion, exchange, or exercise) any of its
securities, (iii) split, combined, or reclassified of any its securities, (iv)
declared or paid any dividends or distributions on or in respect of any of its
securities, except for (A) distributions to Stockholders to allow the
Stockholders to pay their Taxes and other distributions, all of which are
reflected in the Financial Statements and (B) the distributions of the equity
interests in Artisans Lessor contemplated by Section 3.02, or (v) except for the
redemption of the minority interest in SF Commercial before the Closing,
redeemed, purchased, or acquired any of its securities;

 

(h)           Marquis has not (i) conducted the Business outside the ordinary
course of business consistent with past practices, (ii) made any loan to (or
forgiven any loan to), or entered into any other transaction with, any of the
Stockholders or current or former directors, officers, or employees except as
reflected in the Other Non-Operating Assets, (iii) entered into any employment
contract or modified the terms of any existing employment contract, except for
employment agreements for sales personnel entered into in the ordinary course of
business consistent with past practice and, if in effect, attached to Schedule
4.20.01, (iv) granted any severance, pension, bonus, whether monetary or
otherwise, or increase in the base compensation, in respect of any of its
current or former directors or officers, except as disclosed in Schedule
4.20.01, (v) adopted, amended, modified, or terminated any Benefit Plan or other
Contract for the benefit of any of its current or former directors, officers,
employees, independent contractors, or consultants, (vi) entered into any
Contract that would constitute a Material Contract, (vii) accelerated,
terminated, materially modified, or cancelled any material Contract to which
Marquis is a party or by which it is bound, (viii) made any capital expenditures
other than those made in the ordinary course of business consistent with past
practice, (ix) entered into a new line of business or abandoned or discontinued
any existing lines of business, (x) adopted any plan of merger, consolidation,
reorganization, liquidation, or dissolution or filed a petition in bankruptcy
under any provisions of federal or state bankruptcy law or consented to the
filing of any bankruptcy petition against it under any similar law;

 

 

 



 13 

 

 

(i)             Marquis has not (i) made a material change in its accounting
methods or practices or departed from GAAP, (ii) made a material change in its
cash management practices and its policies, practices, and procedures with
respect to collection of accounts receivable, establishment of reserves for
uncollectible accounts, accrual of accounts receivable, inventory control,
prepayment of expenses, payment of trade accounts payable, accrual of other
expenses, deferral of revenue, and acceptance of customer deposits, or
(iii) taken any action to make, change, or rescind any Tax election, amended any
Tax Return, or taken any position on any Tax Return, or taken any action,
omitted to take any action, or entered into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Purchaser or any of its Affiliates in respect of any Post-Closing Tax Period;

 





(j)             Except for worker’s compensation claims that are covered by
insurance and garnishments of employee wages and the Proceedings disclosed in
Schedule 4.17, there have not been any Proceedings commenced nor, to the
Knowledge of Sellers, threatened or anticipated relating to or affecting the
Business or any property or asset owned or used by Marquis;

 

(k)           There has not been (i) any material loss of any distribution
channel, sales location, other customer, or other supplier, or source of supply
of Inventory, utilities, or contract services or the receipt of any oral or
written notice that such a loss may be pending or that there may be a material
change in the relationship between Marquis and any of the foregoing, (ii) any
occurrence, event, or incident related to Marquis outside of the ordinary course
of business consistent with past practice, (iii) any Material Adverse Effect, or
(iv) any amendment of the Organizational Documents of Marquis; and

 

(l)             Marquis has not agreed or committed to any of the foregoing,
except for the purchase of the minority interest in SF Commercial not owned by
Marquis.

 







  4.07 No Undisclosed Liabilities.

 

Except as set forth in the Interim Balance Sheet included in the Financial
Statements, Marquis has no Liabilities (and no basis exists for any Liability),
except for current liabilities incurred in the ordinary course of business
consistent with past practice since the Interim Balance Sheet Date (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any tort, infringement, or violation of Law) and which are not,
individually or in the aggregate, material in amount.

 





  4.08 Title to and Sufficiency of Tangible and Intangible Assets.

 



Marquis has good and marketable title to, or a valid leasehold interest in, the
tangible and intangible assets used or held for use in the operation of the
Business, free and clear of any Encumbrances except Permitted Encumbrances. The
tangible and intangible assets used or held for use in the operation of the
Business (excluding the Other Non-Operating Assets) are adequate for the
continued conduct of the Business after the Closing Date in the same manner as
conducted prior to the Closing Date and constitute all of the rights, property,
and assets necessary to conduct the Business of the Company as currently
conducted.

 



  4.09 Tangible Personal Property; Condition of Purchased Assets.

 



The buildings, plants, structures, vehicles, and other tangible assets that are
owned or leased by Marquis are structurally sound, free from material defects,
in good operating condition and repair, and adequate for the uses to which they
are being put. None of such buildings, plants, structures, vehicles, or other
tangible assets is in need of maintenance or repairs, except for ordinary,
routine maintenance and repairs that are not material in nature or cost to such
building, plant, structure, vehicle, or other tangible asset. All of the
tangible assets owned or leased by Marquis are located on the Real Property
except for greige and finished goods Inventory located at toll processors for
finishing and dyeing services, yarn Inventory located at toll processors for
twisting and heat setting, and rug Inventory located at toll processors for
printing.

 



  4.10 Accounts Receivable.

 



All Accounts Receivable that are reflected on the Interim Balance Sheet or the
accounting records of Marquis represent valid obligations arising from products
actually sold or services actually performed by Marquis in the ordinary course
of business consistent with past practice. The Accounts Receivable are current
and collectible in full within the 90-day period immediately following the
Closing Date in accordance with their terms. There is no contest, claim, or
right to set-off, other than returns, claims, and price and quantities
discrepancies arising in the ordinary course of business consistent with past
practice and that are not, individually or in the aggregate, material under any
Contract with any obligor of an Account Receivable relating to the amount or
validity of such Account Receivable. Schedule 4.10 contains a list of all
Accounts Receivable as of May 30, 2015 and the aging of each Account Receivable.

 

 

 



 14 

 

 



  4.11 Inventory.

 



The Inventory consists of a quality and quantity usable for its intended purpose
and saleable in the ordinary course of business consistent with past practice,
except for slow-moving and obsolete items and items of below-standard quality,
all of which have been written off or written down to net realizable value with
appropriate reserves on the accounting records and the Financial Statements. All
Inventory not written off has been valued at the lower of cost or market value.
The quantities of each type of Inventory are reasonable in the present
circumstances of Marquis and are not materially more or less than normal
Inventory levels necessary to conduct the Business in the ordinary course of
business consistent with past practice. Except for greige and finished goods
Inventory located at toll processors for finishing and dyeing services, yarn
Inventory located at toll processors for twisting and heat setting, and rug
Inventory located at toll processors for printing, all of the Inventory is
located on the Real Property. Marquis is not in possession of any Inventory not
owned by that entity, including goods already sold. All such Inventory is owned
by Marquis, free and clear of all Encumbrances, except Permitted Encumbrances.

 



  4.12 Real Property.

 



4.12.01     Title and Ownership.

 

The Company and SF Commercial have good and marketable fee simple title to the
Real Property other than the Artisans Property, free and clear of any
Encumbrances, except Permitted Encumbrances. Prior to the contribution
contemplated by Section 3.02, Constellation has good and marketable fee simple
title to the Artisans Property, free and clear of any Encumbrances, except
Permitted Encumbrances. After consummation of the transactions contemplated by
Section 3.02 and entry into the Artisans Lease, Constellation shall have a good
and valid leasehold interest in the Artisans Property, free and clear of any
Encumbrances, except Permitted Encumbrances. Marquis does not own any real
property other than the Real Property. Except for the lease of the Real Property
owned by SF Commercial to the Company, a true and complete copy of which lease
has been delivered to Purchaser, neither the Company nor SF Commercial lease any
of the Real Property to any Person, except as set forth in Schedule 4.12.01.
Marquis is not a sublessor or grantor under any sublease or other instrument
granting to any other Person any right to the possession, lease, occupancy, or
enjoyment of any of the Real Property.

 





4.12.02     Suitability of Real Property and Compliance with Laws.

 

The Real Property constitutes all interests in real property currently used or
held for use in connection with the Business. The Real Property is not subject
to any rights of way, building use restrictions, title exceptions, variances,
reservations, or limitations of any kind or nature, except those that
individually or in the aggregate do not impair the current use, occupancy,
value, or marketability of title to the Real Property. All buildings, plants,
structures, and other improvements owned or used by Sellers lie wholly within
the boundaries of the Real Property and do not encroach upon the property, or
otherwise conflict with the property rights, of any other Person, except as
disclosed in the Surveys. The use and operation of the Real Property comply with
all Laws, including zoning requirements, covenants, conditions, restrictions,
easements, licenses, permits, and Contracts, and no Seller has received any
notifications from any Governmental Body or insurance company recommending
improvements to the Real Property or any other actions relative to the Real
Property. Marquis is not a party to or bound by any Contract (including any
option) for the purchase, sale, or lease of any real estate interest not
currently in possession of Marquis. No material improvements constituting a part
of the Real Property encroach on real property owned or leased by a Person other
than the Company or SF Commercial, except as disclosed in the Surveys. There are
no Proceedings pending nor, to the Sellers’ Knowledge, threatened against or
affecting the Real Property or any portion thereof or interest therein.

 

4.12.03     Real Property Information.

 

Schedule 4.12.03 lists (i) the street address of each parcel of Real Property
and (ii) the current use of such Real Property. With respect to the Real
Property, Seller has delivered to Purchaser copies of all title insurance
policies, opinions, abstracts, and surveys in the possession of Seller and
relating to the Real Property.

 

 

 



 15 

 

 



  4.13 Contracts.

 



4.13.01     Purchases of Raw Materials, Toll Processing Services, and Sales of
Inventory.

 

Marquis purchases all raw materials by purchase order and without a supply
agreement, except for supply agreements for finishing and dyeing services with
Global Textile Solutions, LLC, Chem-Tech Industries, Inc., and Textile Coating,
Ltd., with true and complete copies of those agreements attached to Schedule
4.13.01. With the exception of sales of Inventory to Menards pursuant to a
Vendor Compliance Program Letter, a true and complete copy of which is attached
to Schedule 4.13.01, Marquis and its Subsidiaries sell Inventory to customers by
purchase order and without a supply agreement.

 

4.13.02     Leases of Tangible Personal Property.

 

Marquis leases the tangible personal property identified in Schedule 4.13.02.

 

4.13.03     Licenses for Intellectual Property.

 

Attached as Schedule 4.13.03 is a list of all Licenses, with a true and complete
copy of each License attached thereto. Marquis has performed all of its
obligations under each License, and there are no grounds for termination of any
License by virtue of a default on the part of Marquis.

 

4.13.04     Guaranties.

 



The Company has guaranteed the obligations of AOI and Constellation, which
obligations are part of the Debt and shall be terminated upon payment of the
Closing Debt Amount pursuant to Section 2.06.02. Marquis has not guaranteed the
obligations of any other Person.

 

4.13.05     Indemnification Agreements.

 

Marquis does not have any Contracts that obligate it to indemnify another Person
for any Loss or expense for any reason, except for the indemnification
provisions contained in its Articles of Incorporation and By-Laws for its
officers and directors and the indemnification provisions in favor of Menards
pursuant to the Vendor Compliance Program Letter and identified in Schedule
4.13.01.

 

4.13.06     Marquis’ Deposit Accounts.

 

Marquis has the deposit accounts set forth in Schedule 4.13.06.

 

4.13.07     Marquis’ Factor Contracts.

 

Marquis is a party to the factoring agreements identified in Schedule 4.13.07.
True and complete copies of those factoring agreements have been delivered to
Purchaser.

 

 

 

 16 

 

 





4.13.08     Other Material Contracts.

 

Schedule 4.13.08 lists each of the following Contracts of Marquis (such
Contracts, collectively with all Contracts of Marquis described in the above
subsections of this Section 4.13 and the employment agreements attached to
Schedule 4.20.01, the “Material Contracts”):

 

(i)all Contracts with Material Customers and all Contracts with Material
Suppliers;

 

(ii)all Contracts that require Marquis to purchase its total requirements of any
product or service from a third party or that contain “take or pay” provisions;

 

(iii)all Contracts that provide for the assumption of any Tax, environmental, or
other Liability of any Person;

 

(iv)all Contracts that relate to the acquisition or disposition of any business,
a material amount of stock or assets of any other Person, or any real property
(whether by merger, sale of stock, sale of assets, or otherwise);

 

(v)all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting, and advertising
Contracts to which Marquis is a party;

 

(vi)all Contracts with independent contractors or consultants (or similar
arrangements) to which Marquis is a party;

 

(vii)all Contracts relating to Debt or related to any Encumbrance (except for
Permitted Encumbrances) on any of the assets of Marquis;

 

(viii)all Contracts with any Governmental Body to which Marquis is a party;

 

(ix)all Contracts that limit or purport to limit the ability of Marquis to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

 

(x)all Contracts to which Marquis is a party that provide for any joint venture,
partnership, or similar arrangement by Marquis;

 

(xi)all Contracts between or among Marquis, on the one hand, and any Stockholder
or any Affiliate of any Stockholder, on the other hand; and

 

(xiii)any other Contract that is material to Marquis or the Business and not
previously disclosed pursuant to this Section 4.13.

 

 

 



 17 

 

 

4.13.09     Enforceability of Material Contracts; No Breach.

 

Each Material Contract is valid and binding on the Company and/or the Subsidiary
thereof that is a party thereto in accordance with its terms and is in full
force and effect. Neither Marquis nor, to Sellers’ Knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of any intention to
terminate, any Material Contract. No event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Material Contract or result in a termination thereof or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of any benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments, and supplements thereto and waivers
thereunder) have been delivered or made available to Purchaser.

 



  4.14 Intellectual Property.



 

Schedule 4.14 contains a list of all Intellectual Property that is owned by
Marquis. With the licensed Intellectual property described in Schedule 4.13.03,
Marquis has valid rights to all the Intellectual Property used in, held for use
in connection with, necessary for the conduct of, or otherwise material to, the
Business. Marquis exclusively owns or has the right to use, pursuant to a
license listed in Schedule 4.13.03, all of the Intellectual Property, free from
any Encumbrances and free from any requirement of any past, present, or future
royalty payments, license fees, charges or other payments, or conditions or
restrictions whatsoever. Marquis has not licensed any owned Intellectual
Property to a third party. To the Knowledge of Sellers, Marquis has not violated
or infringed upon, or otherwise come into conflict with, any Intellectual
Property of third parties, and Marquis has not received any notice alleging any
such violation, infringement, or other conflict. To the Knowledge of Sellers, no
Person has violated, infringed upon, or otherwise come into conflict with any
Intellectual Property of Marquis. All registrations for owned Intellectual
Property are in good standing, except for common law copyrights for original
printed carpet designs, which are not registered. The consummation of the
Transactions will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other Person
in respect of, Marquis’ right to own, use, or hold for use any Intellectual
Property as owned, used, or held for use in the conduct of the Business as
currently conducted. Marquis has taken all reasonable steps to maintain its
owned Intellectual Property and to protect and preserve the confidentiality of
all trade secrets included therein. With respect to each website included in the
Intellectual Property of Marquis, Marquis has taken commercially reasonable
steps to: (i) maintain what it believes are adequate computer resources to help
ensure that no service outages will occur due to insufficient data-storage,
memory, server response levels, or other related reasons (except outages that
are at industry acceptable levels); (ii) protect the confidentiality, integrity,
and security of such websites against any unauthorized use, access,
interruption, modification, or corruption, as the case may be; and (iii) obtain
consent for its acquisition, storage, transfer, and use of personal information
as required by applicable Law.

 



  4.15 Taxes.



 

4.15.01     Tax Returns.

 

At all times since its organization and through the date preceding the Closing
Date, the Company has been a validly electing S corporation within the meaning
of Section 1361 of the Code and not subject to federal, state, or local income
Tax. Marquis has delivered to Purchaser true, correct, and complete copies of
all federal and state income Tax Returns filed by Marquis for all taxable
periods ending on or after December 31, 2009. Marquis has made available to
Purchaser for inspection all other Tax Returns for all taxable periods ending on
or after December 31, 2009. All Tax Returns with respect to Taxes required to be
filed by Marquis have been timely filed (giving effect to extensions granted
with respect thereto), and all such Tax Returns are true, correct, and complete
in all material respects. Marquis has timely paid all Taxes due or claimed to be
due from it by any Governmental Body and no deficiency for any Taxes has been
proposed, asserted, or assessed against Marquis that has not been resolved and
paid in full. Except for Permitted Encumbrances, there are no Encumbrances for
Taxes upon any of the assets of Marquis or otherwise relating to the Business.
No claim has been made by any taxing authority in any jurisdiction where Marquis
does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction. No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of Marquis.

 

 

 



 18 

 

 

4.15.02     Reserve for Taxes.

 

Marquis has established adequate reserves in accordance with GAAP for all Taxes
not yet due and payable. The amount of Marquis’ Liability for unpaid Taxes for
all periods ending on or before the Interim Balance Sheet Date does not, in the
aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes established to reflect the timing differences between book and
tax income) reflected on the Interim Balance Sheet. The amount of Marquis’
Liability for unpaid Taxes for all periods following May 30, 2015 shall not, in
the aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes established to reflect the timing differences between book and
tax income) as adjusted for the passage of time in accordance with the past
custom and practice of Marquis (and which accruals shall not exceed comparable
amounts incurred in similar periods in prior years).

 

4.15.03     Audit.

 



No audit or other Proceeding by any Governmental Body is presently pending or,
to the Knowledge of Sellers, threatened or contemplated with respect to any
Taxes or Tax Return of Marquis and Seller has not received written notice of any
pending, threatened, or contemplated audits or Proceedings. Marquis’ federal and
state income Tax Returns have never been audited.

 

4.15.04     Withholding Taxes.

 

Marquis has complied with all applicable Laws relating to the payment and
withholding of Taxes and has, within the time and the manner prescribed by Law,
withheld from employee wages and paid over to the proper Governmental Bodies all
amounts required to be so withheld and paid over under applicable Laws. Marquis
has withheld and paid each Tax required to have been withheld and paid in
connection with amounts paid or owing to any independent contractor, creditor,
customer, shareholder, or other party, and complied with all information
reporting and backup withholding provisions of applicable Law.

 

4.15.05     FIRPTA.

 

No Seller is a “foreign person” as that term is used in Treasury Regulations
Section 1.1445-2. Marquis is not, nor has it been, a United States real property
holding corporation (as defined in Section 897(c)(2) of the Code) during the
applicable period specified in Section 897(c)(1)(a) of the Code.

 

4.15.06     Other Tax Matters.

 

Marquis is not a party to, or bound by, any Tax indemnity, Tax sharing, or Tax
allocation agreement. No private letter rulings, technical advice memoranda, or
similar agreement or rulings have been requested, entered into, or issued by any
taxing authority with respect to Marquis. Marquis has not been a member of an
affiliated, combined, consolidated, or unitary Tax group for Tax purposes.
Marquis has no Liability for Taxes of any Person (other than Marquis) under
Treasury Regulations Section 1.1502-6 (or any corresponding provision of state,
local, or foreign Law), as transferee or successor, by Contract or otherwise.
Marquis will not be required to include any item of income in, or exclude any
item or deduction from, taxable income for any taxable period or portion thereof
ending after the Closing Date as a result of: (i) any change in a method of
accounting under Section 481 of the Code (or any comparable provision of state,
local, or foreign Tax Laws), or use of an improper method of accounting, for a
taxable period ending on or prior to the Closing Date; (ii) an installment sale
or open transaction occurring on or prior to the Closing Date; (iii) a prepaid
amount received on or before the Closing Date; (iv) any closing agreement under
Section 7121 of the Code, or similar provision of state, local, or foreign Law;
or (v) any election under Section 108(i) of the Code. Marquis has not been a
“distributing corporation” or a “controlled corporation” in connection with a
distribution described in Section 355 of the Code. Marquis is not, and has not
been, a party to, or a promoter of, a “reportable transaction” within the
meaning of Section 6707A(c)(1) of the Code and Treasury Regulations Section
1.6011 4(b).

 

 

 



 19 

 

 

4.15.07     Limitation on Tax Representations and Warranties.

 

Except for (a) the representation and warranty set forth in clause (e) of
Section 4.04, (b) the representations and warranties related to Taxes in Section
4.06(i), (c) the representations and warranties related to Taxes in Section
4.20.03, and (d) the representations and warranties related to Taxes in Section
4.21, this Section 4.15 contains the sole representations and warranties of the
Sellers with respect to any Tax matters. Other than (i) the representations and
warranties set forth in the fifth (5th) sentence set forth in Section 4.15.06
immediately above, (ii) the representation and warranty set forth in clause (e)
of Section 4.04, and (iii) the representations and warranties related to Taxes
in Section 4.06(i), the representations and warranties in this Section 4.15 may
be relied upon only with respect to any Pre-Closing Taxes, and not with respect
to any Taxes for any Post-Closing Tax Period. For the avoidance of doubt,
nothing in this Section 4.15.07 shall be deemed to limit or modify the Parties’
respective covenants and agreements in Section 8.05 with respect to Tax matters.

 

4.16Legal Compliance; Permits.

 

Marquis is, and since such entity’s inception, has been, in compliance in all
material respects with all applicable Laws and Permits relating to the operation
of the Business. No Proceeding is pending, has been filed or commenced, against
Marquis alleging any failure to comply with any applicable Law or Permit. No
event has occurred or circumstance exists that (with or without notice or lapse
of time) may constitute or result in a violation by any Seller of any Law or
Permit relating to the Business. No Seller has received any notice or other
communication from any Person regarding any actual, alleged, or potential
violation by any Marquis of any Law or Permit or any cancellation, termination,
or failure to renew any Permit held by Marquis relating to the Business. Marquis
has not engaged in any agreement, arrangement, practice, or conduct that amounts
to an infringement of Antitrust Law of any jurisdiction in which Marquis
conducts business and no director of Marquis is engaged in any activity that
would be an offense or infringement under any such Antitrust Law. Marquis is not
affected by any existing or pending Orders of any relevant Governmental Body
responsible for enforcing the Antitrust Law of any jurisdiction and Marquis has
not given any undertakings or commitments to such bodies that affect, or could
affect, the conduct of the Business. All Permits required for Marquis to conduct
the Business have been obtained by it and are valid and in full force and
effect. All fees and charges with respect to such Permits have been paid in
full. Marquis holds the Permits identified in Schedule 4.16 that are utilized in
the Business, which Schedule includes the respective dates of issuance and
expiration. Marquis is in material compliance with the terms of each Permit.

 



  4.17 Litigation; Orders.



 

Except as set forth on Schedule 4.17, there is no Proceeding pending or, to the
Knowledge of Sellers, threatened or anticipated relating to or affecting
(a) Marquis, any Stockholder, the Business, or any asset owned or used by it or
(b) the Transactions. To the Knowledge of Sellers, no event has occurred or
circumstance exists that would reasonably be expected to give rise to or serve
as a basis for the commencement of any such Proceeding. There are no outstanding
Orders and no unsatisfied judgments, penalties, or awards against or affecting
Marquis or any of its properties or assets.

 



  4.18 Product and Service Warranties.



 

Each product manufactured and/or sold by Marquis has been in conformity with all
applicable contractual commitments and all express and implied warranties. While
there are warranty claims in the ordinary course of business consistent with
past practice for off-quality claims, short rolls, and pricing disputes, those
claims, in the aggregate, have not exceeded Seven Hundred Fifty Thousand Dollars
($750,000) annually. No product manufactured and/or sold by Marquis is subject
to any guaranty, warranty, or indemnity beyond the applicable standard terms and
conditions of sale, a true and complete copy of the form of which has been made
available to Purchaser.

 

 

 



 20 

 

 



  4.19 Environmental Matters.



 

4.19.01     Compliance with the Environmental Laws.

 

Sellers have operated and are currently operating the Business in compliance in
all material respects with all Environmental Laws and the Environmental Permits
and no Seller has received from any Person any Environmental Claim.

 

4.19.02     No Release.

 

There have been no Releases of Hazardous Substances on the Real Property (or any
real property formerly owned, operated, or leased by Marquis) or in connection
with the operation of the Business.

 

4.19.03     Notices.

 

No Seller has received any written notice, or, to Knowledge of Sellers, any oral
notice, from any Person that any Seller, the Real Property, or the operation of
the Business: (i) is in violation of the requirements of any Environmental Laws;
(ii) is the subject of Proceeding or Order arising under any Environmental Laws;
(iii) has actual or potential Liability under any Environmental Laws; or (iv) in
respect of any Environmental Claim. No Seller has received any written notice,
or to Knowledge of Sellers, any oral notice, from any Person that any Real
Property (or real property formerly owned, operated, or leased in connection
with the Business), including soils, groundwater, surface water, buildings, and
other structures located on any such real property, has been contaminated with
any Hazardous Substances that could reasonably be expected to result in a
Proceeding or Environmental Claim under any Environmental Law against, or a
violation of any Environmental Law by, Marquis.

 

4.19.04     No Reporting or Remediation Obligations.

 

There are no environmental conditions arising out of or relating to Marquis, the
Business, or the use, operation, or occupancy of the Real Property that result
or reasonably could be expected to result in (i) any obligation of Marquis to
file any report or notice, to conduct any investigation, sampling, or monitoring
or to effect any environmental cleanup or remediation, whether on-site or
offsite or (ii) Liability, either to Governmental Bodies or third parties, for
damages (whether to person, property, or natural resources), cleanup costs, or
remedial costs of any kind or nature whatsoever. None of the Real Property or
any real property formerly owned, operated, or leased by Marquis is listed on,
or has been proposed for listing on, the National Priorities List (or CERCLIS)
under CERCLA, or any similar state list.

 

4.19.05     Storage Tanks.

 

Except as disclosed in Schedule 4.19.05, Marquis does not own or operate any
active or abandoned aboveground or underground storage tanks.

 

4.19.06     Facilities.

 

Schedule 4.19.06 contains a complete and accurate list of all off-site Hazardous
Substances treatment, storage, or disposal facilities or locations used by
Marquis, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and no Seller has received any environmental notice
regarding potential Liabilities with respect to such off-site Hazardous
Substances treatment, storage, or disposal facilities or locations used by
Marquis.

 

4.19.07     Other Environmental Matters.

 

Marquis has not retained or assumed, by Contract or operation of Law, any
Liabilities of third parties under Environmental Law. Seller has provided or
otherwise made available to Purchaser and listed in Schedule 4.19.07: (i) any
and all environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models, and other similar documents with
respect to the business or assets of Marquis or any currently or formerly owned,
operated, or leased real property that are in the possession or control of any
Seller related to compliance with Environmental Laws, Environmental Claims, or
an environmental notice or the release of Hazardous Substances and (ii) any and
all material documents concerning planned or anticipated capital expenditures
required to reduce, offset, limit, or otherwise control pollution and/or
emissions, manage waste, or otherwise ensure compliance with current or future
Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment, and operational changes). No Seller is aware of or
reasonably anticipates, as of the Closing Date, any condition, event, or
circumstance concerning the release or regulation of Hazardous Substances that
might, after the Closing Date, prevent, impede, or materially increase the costs
associated with the ownership, lease, operation, performance, or use of the
Business, properties, or assets of Marquis as currently carried out.

 

 



 21 

 

 



  4.20 Employee Matters.



 

4.20.01     Employees.

 

Marquis employs all employees utilized by it. Attached as Schedule 4.20.01 is a
schedule that reflects the following information for each current employee,
independent contractor, and consultant of Marquis: name, the last four digits of
his or her social security number, hire date, job description, full- or
part-time status, current rate of base compensation, bonus or other
incentive-based compensation, and whether the employee has an employment
agreement. Copies of all employment agreements between Marquis and its employees
are attached to Schedule 4.20.01. As of the date hereof, all compensation,
including wages, commissions, and bonuses, payable to all employees, independent
contractors, or consultants of Marquis for services performed on or prior to the
date hereof have been paid in full, and, as of the Closing Date, all such
compensation for services performed on or prior to the Closing Date will have
been paid in full (or accrued in full on the Closing Date Balance Sheet). Except
for the employment agreements attached to Schedule 4.20.01, there are no
outstanding Contracts of Marquis with respect to any compensation, commissions,
or bonuses. Marquis does not have employees outside of the United States.

 

4.20.02     Employee Fringe Benefits.

 

Attached as Schedule 4.20.02 are the fringe benefits available to each employee
of Marquis.

 

4.20.03     Compliance with Employment Laws.

 

Marquis is and has been in compliance in all material respects with all Laws
relating to employment practices, including terms and conditions of employment,
equal employment opportunity, nondiscrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, benefits,
collective bargaining, the payment of social security and similar Taxes,
occupational safety and health, workers’ compensation, leaves of absence, and
unemployment insurance. Marquis is not liable for the payment of any Taxes,
fines, penalties, or other amounts, however designated, for failure to comply
with any of the foregoing legal requirements. Marquis has not been the subject
of any inspection or investigation relating to its compliance with or violation
of Laws relating to employment practices. All individuals characterized and
treated by Marquis as independent contractors or consultants are properly
treated as independent contractors under all applicable Laws. All employees of
Marquis classified as exempt under the Fair Labor Standards Act and state and
local wage and hour laws are properly classified. There are no Proceedings
against Marquis pending or, to the Sellers’ Knowledge, threatened to be brought
or filed, by or with any Governmental Body in connection with the employment of
any current or former applicant, employee, consultant, or independent contractor
of Marquis.

 

4.20.04     No Collective Bargaining Agreement.

 



Marquis is not, and has not been, a party to, bound by, or negotiating any
collective bargaining agreement or other Contract with a union, works council,
or labor organization (collectively, “Union”), and there is not, and has not
been, any Union representing or purporting to represent any employee of Marquis,
and no Union or group of employees is seeking or has sought to organize
employees for the purpose of collective bargaining. Marquis has not experienced,
nor received any threat of, any strike, slowdown, picketing, work stoppage,
employee grievance process, claim of unfair labor practice, or other collective
bargaining dispute. There is no lockout of any employees by Marquis, and no such
action is contemplated by Marquis. Marquis has not committed any unfair labor
practice. To the Knowledge of Sellers, (a) no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor dispute
and (b) there is no organizational effort presently being made or threatened by
or on behalf of any Union with respect to employees of any Seller.

 

 

 



 22 

 

 



  4.21 Employee Benefit Matters.



 

4.21.01     Employee Benefit Plans.

 

Schedule 4.21.01 contains a true and complete list of each pension, benefit,
retirement, compensation, employment, consulting, profit-sharing, deferred
compensation, incentive, bonus, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
welfare, fringe-benefit, and other similar agreement, plan, policy, program, or
arrangement (and any amendments thereto), in each case whether or not reduced to
writing and whether funded or unfunded, including each “employee benefit plan”
within the meaning of Section 3(3) of ERISA, whether or not tax-qualified and
whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to by Marquis for the benefit of
any current or former employee, officer, director, retiree, independent
contractor, or consultant of Marquis or any spouse or dependent of such
individual, or under which Marquis or any of its ERISA Affiliates has or may
have any Liability, or with respect to which Purchaser or any of its Affiliates
would reasonably be expected to have any Liability, contingent or otherwise (as
listed on Schedule 4.21.01, each, a “Benefit Plan”). Marquis has separately
identified in Schedule 4.21.01 each Benefit Plan that contains a change in
control provision.

 

4.21.02     Access to Plan Documents.

 

With respect to each Benefit Plan, Seller has made available to Purchaser
accurate, current, and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks, and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion, or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the two most recently completed plan years;
(viii) the most recent nondiscrimination tests performed under the Code; and
(ix) copies of material notices, letters, or other correspondence from the
Internal Revenue Service, Department of Labor, Pension Benefit Guaranty
Corporation, or other Governmental Body relating to the Benefit Plan.

 



4.21.03     Compliance with Law.

 

Each Benefit Plan and related trust (other than any multiemployer plan within
the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has been
established, administered, and maintained in accordance with its terms and in
compliance with all applicable Laws. Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) is so
qualified and has received a favorable and current determination letter from the
Internal Revenue Service, or with respect to a prototype plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, and nothing has occurred
that could reasonably be expected to adversely affect the qualified status of
any Qualified Benefit Plan. Nothing has occurred with respect to any Benefit
Plan that has subjected or could reasonably be expected to subject Marquis or
any of its ERISA Affiliates or, with respect to any period on or after the
Closing Date, Purchaser or any of its Affiliates, to a penalty under Section 502
of ERISA or to Tax or penalty under Section 4975 of the Code. All benefits,
contributions, and premiums relating to each Benefit Plan have been timely paid
in accordance with the terms of such Benefit Plan and all applicable Laws and
accounting principles, and all benefits accrued under any unfunded Benefit Plan
have been paid, accrued, or otherwise adequately reserved to the extent required
by, and in accordance with, GAAP.

 

4.21.04     Plan Liabilities.

 

Neither Marquis nor any of its ERISA Affiliates has (i) incurred or reasonably
expects to incur, either directly or indirectly, any material Liability under
Title I or Title IV of ERISA or related provisions of the Code or applicable
local Law relating to employee benefit plans; (ii) failed to timely pay premiums
to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any Benefit
Plan; or (iv) engaged in any transaction that would give rise to liability under
Section 4069 or Section 4212(c) of ERISA.

 

 

 



 23 

 

 

4.21.05     No Multiemployer Plan, Etc.

 

With respect to each Benefit Plan, (i) no such plan is a Multiemployer Plan;
(ii) no such plan is a “multiple employer plan” within the meaning of Section
413(c) of the Code or a “multiple employer welfare arrangement” (as defined in
Section 3(40) of ERISA); (iii) no Proceeding has been initiated by the Pension
Benefit Guaranty Corporation to terminate any such plan or to appoint a trustee
for any such plan; and (iv) no such plan is subject to the minimum funding
standards of Section 412 of the Code or Title IV of ERISA, and none of the
assets of Marquis or any ERISA Affiliate is, or may reasonably be expected to
become, the subject of any lien arising under Section 302 of ERISA or Section
412(a) of the Code.

 

4.21.05     Modification.

 

Each Benefit Plan can be amended, terminated, or otherwise discontinued after
the Closing in accordance with its terms, without material liabilities to
Purchaser, Marquis, or any of their Affiliates other than ordinary
administrative expenses typically incurred in a termination event. Marquis has
no commitment or obligation and has not made any representations to any
employee, officer, director, independent contractor, or consultant, whether or
not legally binding, to adopt, amend, modify, or terminate any Benefit Plan or
any collective bargaining agreement, in connection with the consummation of the
Transactions.

 



4.21.06     Post-employment Obligations.

 

Other than as required under Section 601, et seq. of ERISA or other applicable
Law, no Benefit Plan provides post-termination or retiree welfare benefits to
any individual for any reason, and neither Marquis nor any of its ERISA
Affiliates has any Liability to provide post-termination or retiree welfare
benefits to any individual or ever represented, promised, or contracted to any
individual that such individual would be provided with post-termination or
retiree welfare benefits.

 

4.21.07     Proceedings.

 

There is no pending or, to Sellers’ Knowledge, threatened Proceeding relating to
a Benefit Plan (other than routine claims for benefits) and no Benefit Plan has
been the subject of an examination or audit by a Governmental Body or the
subject of an application or filing under or is a participant in, an amnesty,
voluntary compliance, self-correction, or similar program sponsored by any
Governmental Body.

 

4.21.08     No Amendment.

 

There has been no amendment to, announcement by Seller or any of its Affiliates
relating to, or change in employee participation or coverage under, any Benefit
Plan that would increase the annual expense of maintaining such plan above the
level of the expense incurred for the most recently completed fiscal year with
respect to any director, officer, employee, independent contractor, or
consultant, as applicable.

 

4.21.09     409A Compliance.

 

Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings, and proposed and final regulations) thereunder.
Marquis does not have any obligation to gross up, indemnify, or otherwise
reimburse any individual for any excise taxes, interest, or penalties incurred
pursuant to Section 409A of the Code.

 

4.21.10     Independent Contractor Classification.

 

Each individual who is classified by Marquis as an independent contractor has
been properly classified for purposes of participation and benefit accrual under
each Benefit Plan.

 

4.21.11     Effect of Transactions.

 

Neither the execution of this Agreement nor any of the Transactions will (either
alone or upon the occurrence of any additional or subsequent events): (i)
entitle any current or former director, officer, employee, independent
contractor, or consultant of Marquis to severance pay or any other payment; (ii)
accelerate the time of payment, funding, or vesting, or increase the amount of
compensation due to any such individual; (iii) limit or restrict the right of
Marquis to merge, amend, or terminate any Benefit Plan; (iv) increase the amount
payable under or result in any other material obligation pursuant to any Benefit
Plan; (v) result in “excess parachute payments” within the meaning of Section
280G(b) of the Code; or (vi) require a “gross-up” or other payment to any
“disqualified individual” within the meaning of Section 280G(c) of the Code.

 



 24 

 

 





  4.22 Transactions with Related Persons.



 

No Stockholder (or Affiliate thereof), officer, director, or employee of Marquis
(a) owns or has owned any interest in any asset used or held for use in the
Business, (b) is or has been involved in any business transaction with Marquis
except as an employee, (c) engages or has engaged in competition with Marquis,
(d) has borrowed any monies from or has outstanding any indebtedness or other
similar obligation to Marquis except for the liabilities included in the Other
Non-Operating Assets, or (e) is currently a party to any Contract with Marquis.

 





  4.23 Insurance.



 

Schedule 4.23 sets forth the following information with respect to each
Insurance Policy: the name of the insurer, the policy number, the name of the
policyholder, the period of coverage, and the amount of coverage. True and
complete copies of such Insurance Policies have been made available to
Purchaser. All premiums relating to the Insurance Policies have been timely paid
or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. Marquis does not
have any self-insurance programs. Marquis has been covered during the past ten
years by insurance in scope and amount customary and reasonable for the
businesses in which it has engaged during such period and sufficient for
compliance with all applicable Laws and Contracts to which Marquis is a party or
by which it is bound. The Insurance Policies are in full force and effect and
shall remain in full force and effect following the consummation of the
Transactions. No Seller has received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. The Insurance Policies do not provide for any retrospective
premium adjustment or other experience-based liability on the part of Marquis.
All such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims pending under any
such Insurance Policies as to which coverage has been questioned, denied, or
disputed or in respect of which there is an outstanding reservation of rights.
Marquis is not in default under, and has not otherwise failed to comply with, in
any material respect, any provision contained in any such Insurance Policy.

 



  4.24 No Brokers’ Fees.



 

Except as set forth on Schedule 4.24, Sellers have no liability for any fee,
commission, or payment to any broker, finder, or agent with respect to the
Transactions.

 



  4.25 Debt.



 

Schedule 4.25 sets forth a true and complete list as of the date of this
Agreement of all Debt of Marquis and provides (a) the names of the original
lender and current holder (to the extent that Marquis has received a written
notice of the assignment thereof) and (b) outstanding principal balances and all
accrued and unpaid interest as of the date hereof. The information contained in
Schedule 4.25 is complete and accurate in all respects and Marquis does not have
any Debt other than the Debt set forth in Schedule 4.25. True, correct, and
complete copies of all Contracts and other instruments (including all
amendments, supplements, waivers, and consents) evidencing, providing security
for, and relating to such Debt have been made available to Purchaser. Following
payment of the Closing Debt Amount at Closing pursuant to Section 2.06.02, there
will be no outstanding Debt (including any pre-payment fees, exit fees,
rescheduling fees, or penalties) of Marquis arising from obligations created by
Marquis prior to the Closing.

 



  4.26 Material Customers and Suppliers.



 



4.26.01     Material Customers.

 

Schedule 4.26.01 sets forth (i) the twenty-five (25) largest customers of
Marquis based upon the aggregate consideration paid to Marquis for goods or
services rendered during each of the two most recent fiscal years (collectively,
the “Material Customers”) and (ii) the amount of consideration paid by each
Material Customer during such periods. Marquis has not received any notice, and
has no reason to believe, that any of its Material Customers has ceased, or
intends to cease, to use its goods or services or to otherwise terminate or
materially reduce its relationship with Marquis.

 

4.26.02     Material Suppliers.

 

Schedule 4.26.02 sets forth (i) the ten (10) largest suppliers of Marquis based
upon the consideration paid by Marquis for goods or services rendered for each
of the two most recent fiscal years (collectively, the “Material Suppliers”) and
(ii) the amount of purchases from each Material Supplier during such periods.
Marquis has not received any notice, and has no reason to believe, that any of
its Material Suppliers has ceased, or intends to cease, to supply goods or
services to Marquis or to otherwise terminate or materially reduce its
relationship with Marquis.

 

 

 



 25 

 

 





  4.27 Full Disclosure.



 

No representation or warranty by Seller in this Agreement and no statement
contained in the Schedules to this Agreement or any certificate or other
document furnished or to be furnished to Purchaser pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 





5. Representations and Warranties of Live and Purchaser.



 

Live and Purchaser, jointly and severally, represent and warrant to Sellers as
follows:

 



  5.01 Organization and Authority.



 

Purchaser is a limited liability company duly organized, validly existing, and
in good standing under the laws of the State of Delaware. Purchaser has full
limited liability company power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform its obligations hereunder and thereunder. The execution and delivery by
Purchaser of this Agreement and each other Transaction Document to which
Purchaser is a party and the performance by Purchaser of its obligations
hereunder and thereunder have been duly authorized by all requisite action of
Purchaser. This Agreement has been duly executed and delivered by Purchaser, and
constitutes a legal, valid, and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms. When each other Transaction
Document to which Purchaser is or will be a party has been duly executed and
delivered by Purchaser, such Transaction Document will constitute the valid and
legally binding obligations of Purchaser, enforceable against Purchaser in
accordance with its terms.

 



  5.02 No Conflicts.



 

Neither the execution and delivery of this Agreement nor any other Transaction
Document to which Purchaser is a party nor the performance of Purchaser’s
obligations hereunder and thereunder will, directly or indirectly, with or
without notice or lapse of time: (a) violate any Law to which Purchaser is
subject; (b) violate any Organizational Document of Purchaser; or (c) violate,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify, or exercise any remedy under,
any contract to which Purchaser is a party or by which Purchaser is bound or the
performance of which is guaranteed by Purchaser. Purchaser is not required to
notify, make any filing with, or obtain any Consent of any Person in order to
perform the Transactions.

 



  5.03 Litigation.



 

There is no Proceeding pending or, to the knowledge of Purchaser, threatened or
anticipated against Purchaser relating to or affecting the Transactions.

 



  5.04 No Brokers’ Fees.



 

Purchaser has no liability for any fee, commission, or payment to any broker,
finder, or agent with respect to the Transactions.

 



6. Covenants of Sellers.



 

From and after the date of this Agreement and until the Closing, Sellers
covenant and agree that (with the references in this Section 6 to “Marquis”
deemed to refer to the Company and its Subsidiaries, individually,
interchangeably, and in the aggregate, as the context requires and irrespective
of verb tense):

 



  6.01 Ordinary Course of Business.



 

The Business shall be operated in the ordinary course of business consistent
with past practice and in accord and in compliance with the representations and
warranties set forth in Section 4. Sellers shall use reasonable best efforts to
maintain and preserve intact the current organization and business of Marquis
and to preserve the rights, goodwill, and relationships of its employees,
customers, lenders, suppliers, regulators, and others having business
relationships with Marquis. Without limiting the foregoing provisions of this
Section 6.01, Sellers shall: (a) cause Marquis to preserve and maintain all of
its Permits; (b) cause Marquis to pay its debts, Taxes, and other obligations
when due; (c) cause Marquis to maintain the properties and assets owned,
operated, or used by Marquis in the same condition as they were on the date of
this Agreement, subject to reasonable wear and tear; (d) cause Marquis to
continue in full force and effect without modification all Insurance Policies,
except as required by applicable Law; (e) cause Marquis to defend and protect
its properties and assets from infringement or usurpation; (f) cause Marquis to
perform all of its obligations under all Contracts relating to or affecting its
properties, assets, or business; (g) cause Marquis to maintain its books and
records in accordance with past practice; (h) cause Marquis to comply with all
applicable Laws; and (i) cause Marquis not to take or permit any action that
would cause any of the changes, events, or conditions described in Section 4.06
to occur.

 

 

 



 26 

 

 



  6.02 Books and Records, Financial Statements, and Access.



 

The Books and Records and Financial Statements of Marquis and its Subsidiaries
shall be maintained according to GAAP and consistent with prior reporting
periods. As interim monthly Financial Statements are published, those statements
shall be delivered to Purchaser. Sellers shall (a) allow Purchaser and its
Affiliates, Representatives, and prospective sources of the Financing reasonable
access to its financial managers who maintain the Books and Records and
Financial Statements, (b) afford Purchaser and its Affiliates, Representatives,
and prospective sources of the Financing full and free access to and the right
to inspect all of the Real Property, properties, assets, premises, Books and
Records, Contracts, and other documents and data related to Marquis; (c) furnish
Purchaser and its Affiliates, Representatives, and prospective sources of the
Financing with such financial, operating, and other data and information related
to Marquis as Purchaser or its Affiliates, Representatives, or prospective
sources of the Financing may reasonably request; and (d) instruct the
Representatives of Seller to cooperate with Purchaser and its Affiliates,
Representatives, and prospective sources of the Financing in their investigation
of Marquis and the Business. Without limiting the foregoing, Sellers shall
permit Purchaser and its Affiliates, Representatives, and prospective sources of
the Financing to conduct environmental due diligence of Marquis, the Business,
and the Real Property. Any investigation pursuant to this Section 6.02 shall be
conducted in such manner as not to interfere unreasonably with the conduct of
the Business.

 



  6.03 Capital Expenditures.



 

Marquis shall not make any capital expenditures outside of the ordinary course
of business consistent with past practice without obtaining Purchaser’s prior
written consent (not to be unreasonably withheld, delayed, denied, or
conditioned).

 



  6.04 Consultation with Purchaser.



 

Sellers shall consult with Purchaser about current trends in sales,
distribution, and manufacturing to identify opportunities to expand the
Business. Sellers shall allow Purchaser reasonable access to its sales and
manufacturing managers.

 

6.05Purchase of Minority Interest in SF Commercial and Distribution of
Non-Operating Assets.

 

Prior to the Closing, the Company shall acquire the minority interest in SF
Commercial that it does not currently own, and distribute the Non-Operating
Assets to its Stockholders.

 



  6.06 Notice of Material Adverse Effect and Certain Other Events.



 

Sellers shall promptly notify Purchaser in writing of (i) any fact,
circumstance, event, or action the existence, occurrence, or taking of which (A)
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or impact any representation or warranty
set forth in Section 4; (ii) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Transactions; (iii) any notice or other communication from any
Governmental Body in connection with the Transactions; and (iv) any Proceedings
commenced or, to Sellers’ Knowledge, threatened against, relating to, or
involving or otherwise affecting any Seller or the Business that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.17.

 

 

 



 27 

 

 



  6.07 No Solicitation of Other Bids.



 

Sellers shall not, and shall not authorize or permit any of their respective
Affiliates or any of their Representatives to, directly or indirectly,
(i) encourage, solicit, initiate, facilitate, or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding an Acquisition Proposal. Sellers shall immediately cease
and cause to be terminated, and shall cause their respective Affiliates and all
of their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal, or offer from any
Person (other than Purchaser or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange, or other business
combination transaction involving Marquis; (ii) the issuance or acquisition of
shares of capital stock or other equity securities of Marquis; or (iii) the
sale, lease, exchange, or other disposition of any significant portion of the
properties or assets Marquis. In addition to the other obligations under this
Section 6.07, Sellers shall promptly (and in any event within three (3) Business
Days after receipt thereof by any Seller or its Representatives) advise
Purchaser orally and in writing of any Acquisition Proposal, any request for
information with respect to any Acquisition Proposal, or any inquiry with
respect to or which could reasonably be expected to result in an Acquisition
Proposal, the material terms and conditions of such request, Acquisition
Proposal or inquiry, and the identity of the Person making the same. Sellers
agree that the rights and remedies for noncompliance with this Section 6.07
shall include having such provision specifically enforced by any court having
equity jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to Purchaser and its Affiliates
and that money damages would not provide an adequate remedy to Purchaser or
Live.

 



  6.08 Financing.



 

Sellers shall cooperate and take all actions reasonably requested by Purchaser
in connection with Purchaser obtaining the Financing.

 



7. Covenants of Live and Purchaser.



 

Live and Purchaser covenant and agree that:

 



  7.01 Financing.



 

Live and Purchaser shall use their reasonable best efforts, at their cost and
expense, to obtain the financing needed in order to consummate the transactions
contemplated by this Agreement (the “Financing”), on terms agreed upon by Live
and the Stockholders with respect to the junior loan and on terms substantially
similar to, or that are substantially no less favorable to Purchaser than, those
set forth in the term sheet provided by Live to the Company with respect to the
senior loan.

 



  7.02 Due Diligence.



 



In the course of their due diligence conducted prior to Closing, should Live or
Purchaser discover facts that implicate in a negative and material way any of
the representations and warranties of Sellers set forth in Section 4, Purchaser
shall promptly give notice of those facts to the Company, so that Sellers may
investigate and determine whether or not the underlying situation needs
remediation.

 



8. Other Covenants of the Parties.



 

The Parties agree as follows (with the references to “Marquis” deemed to refer
to the Company and its Subsidiaries, individually, interchangeably, and in the
aggregate, as the context requires and irrespective of verb tense):

 



  8.01 Employment of Stockholders.



 

Subject to and effective as of the Closing, the Company shall enter into the
Employment Agreements with each Stockholder.

 



  8.02 Closing Conditions.



 

From the date hereof until the Closing, each Party shall use reasonable best
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article 12 hereof.

 



  8.03 Public Announcements.

 

Unless otherwise required by applicable Law or stock exchange requirements, no
Party shall make any public announcements in respect of this Agreement or the
Transactions or otherwise communicate with any news media without the prior
written consent of, in the case of any such public announcement or communication
by Purchaser or any of its Affiliates, the Stockholders’ Representative, and, in
the case of any such public announcement or communication by any Seller
(excluding the Company after the Closing), Purchaser, and in each case which
consent shall not be unreasonably withheld, delayed, denied, or conditioned, and
the Parties shall cooperate as to the timing and contents of any such
announcement.

 



 28 

 

 



  8.04 Further Assurances.

 

Following the Closing, each of the Parties shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances, and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
Transactions.

 



  8.05 Tax Matters.



 

8.05.01     Changes in Tax Elections or Tax Returns.

 

Without the prior written consent of Live, Sellers and their respective
Representatives shall not, to the extent it may affect, or relate to, Marquis,
make, change, or rescind any Tax election, amend any Tax Return, or take any
position on any Tax Return, take any action, omit to take any action, or enter
into any other transaction that would have the effect of increasing the Tax
liability or reducing any Tax asset of Purchaser or Marquis in respect of any
Post-Closing Tax Period. Notwithstanding the forgoing, Purchaser and Live
acknowledge that Purchaser is not a qualified Subchapter S stockholder and that
the Company’s Subchapter S status shall terminate at the Effective Time and,
thereafter, the Company shall be taxed as a C corporation. The Stockholders
agree that neither Purchaser nor Live is to have any Liability for any Tax
resulting from any such action referenced in this Section 8.05.01 of any Seller
or any of its Representatives, and agree to indemnify and hold harmless
Purchaser, Live, and, after the Closing Date, Marquis against any such Tax or
reduction of any Tax asset, but not from the conversion of the Company’s tax
status as a S corporation to a C corporation.

 

8.05.02     Transfer Taxes.

 

Any transfer, documentary, sales, use, stamp, registration, value added, and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by the Stockholders when due. The Stockholders shall, at their own expense,
timely file any Tax Return or other document with respect to any such Taxes or
fees (and Purchaser and Live shall cooperate with respect thereto as necessary).

 

8.05.03     Tax Returns Filed After the Closing Date.

 

The Stockholders’ Representative shall prepare or cause to be prepared and file
or cause to be filed all Tax Returns for Marquis for all periods ending prior to
the Effective Time that are filed after the Effective Time. Any such Tax Returns
shall be prepared in a manner consistent with past practice (unless otherwise
required by Law) and without a change of any election or accounting method and
the Stockholders shall include any income, gain, loss, deduction or other tax
items for such periods on their Tax Returns in a manner consistent with the
Schedule K-1s prepared by Stockholders for such periods. Purchaser shall
prepare, or cause to be prepared, all Tax Returns required to be filed by
Marquis after the Effective Time with respect to any Straddle Period. Any such
Tax Returns shall be prepared in a manner consistent with past practice (unless
otherwise required by Law) and without a change of any election or accounting
method. Purchaser shall permit the Stockholders’ Representative reasonable
opportunity to review and comment on each such Tax Return prior to filing, which
such comments Purchaser shall consider in good faith. Purchaser shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for Marquis
for all periods beginning at or after the Effective Time.

 

8.05.04     Termination of Existing Tax Sharing Agreements.

 

Any and all existing Tax sharing agreements (whether written or not) binding
upon Marquis shall be terminated as of the Closing Date.

 

 

 



 29 

 

 

8.05.05     Tax Indemnification.

 

The Stockholders shall, jointly and severally, indemnify Purchaser Indemnitees
and hold them harmless from and against (a) any Loss attributable to any breach
of or inaccuracy in any representation or warranty made in Section 4.15; (b) any
Loss attributable to any breach or violation of, or failure to fully perform,
any covenant, agreement, undertaking, or obligation in this Section 8.05;
(c) all Taxes of Marquis, the Stockholders or relating to the Business for all
Pre-Closing Tax Periods; (d) all Taxes of any member of an affiliated,
consolidated, combined, or unitary group of which Marquis (or any predecessor of
Marquis) is or was a member on or prior to the Closing Date by reason of a
liability under Treasury Regulation Section 1.1502-6 or any comparable
provisions of foreign, state, or local Law; and (e) any and all Taxes of any
Person imposed on Marquis arising under the principles of transferee or
successor liability or by Contract, relating to an event or transaction
occurring before the Closing Date; in each of the above cases, together with any
out-of-pocket fees and expenses (including reasonable attorneys’ and
accountants’ fees) incurred in connection therewith. The Stockholders shall
reimburse Purchaser for any Taxes of Marquis that are the responsibility of any
Stockholder pursuant to this Section 8.05 within five (5) Business Days after
payment of such Taxes by any Purchaser Indemnitee. Purchaser agrees to give
written notice to the Stockholders’ Representative promptly upon the receipt of
any written notice by Marquis, Purchaser, or any of Purchaser’s Affiliates that
involves the assertion of any claim, or the commencement of any Proceeding, in
respect of which an indemnity may be sought by Purchaser pursuant to this
Section 8.05 (a “Tax Claim”); provided, that failure to comply with this
provision shall not relieve the Stockholders of their indemnification
obligations, except and only to the extent that the Stockholders forfeit rights
or defenses by reason of such failure. Purchaser shall control the contest or
resolution of any Tax Claim; provided, however, that Purchaser shall obtain the
prior written consent of the Stockholders’ Representative (which consent shall
not be unreasonably withheld, delayed, denied, or conditioned) before entering
into any settlement of a Tax Claim or ceasing to defend such Tax Claim; and,
provided, further, that the Stockholders’ Representative shall be entitled to
participate in the defense of such Tax Claim and to employ counsel of his choice
for such purpose, the fees and expenses of which separate counsel shall be borne
solely by the Stockholders.

 



8.05.06     Straddle Period.

 

In the case of Taxes that are payable with respect to a taxable period that
begins before and ends after the Effective Time (each such period, a “Straddle
Period”), the portion of any such Taxes that are treated as Pre-Closing Taxes
for purposes of this Agreement shall be: (a) in the case of Taxes (i) based
upon, or related to, income, receipts, profits, wages, capital, or net worth,
(ii) imposed in connection with the sale, transfer, or assignment of property,
or (iii) required to be withheld, deemed equal to the amount which would be
payable if the taxable year ended as of the Effective Time and (b) in the case
of other Taxes, deemed to be the amount of such Taxes for the entire period
multiplied by a fraction, the numerator of which is the number of days in the
period ending on the date immediately preceding the Closing Date and the
denominator of which is the number of days in the entire period.

 

8.05.07     Cooperation and Exchange of Information.

 

The Stockholders’ Representative and Purchaser shall provide each other with
such cooperation and information as either of them reasonably may request of the
other in filing any Tax Return pursuant to this Section 8.05 or in connection
with any audit or other proceeding in respect of Taxes of Marquis. Such
cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers, and documents relating to rulings or other determinations by tax
authorities. Each of the Stockholders and Purchaser shall retain all Tax
Returns, schedules, work papers, records, and other documents in its possession
relating to Tax matters of Marquis (but excluding individual Tax Returns,
schedules to individual Tax returns, K-1’s, and similar documents) for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other Party in writing of such extensions for the respective Tax
periods. Prior to transferring, destroying, or discarding any Tax Returns,
schedules, work papers, records, and other documents in its possession relating
to Tax matters of Marquis for any taxable period beginning before the Closing
Date that are required to be retained pursuant to the immediately preceding
sentence, the Stockholders or Purchaser (as the case may be) shall provide the
other Party (which, in the case of Purchaser providing the notice, shall be the
Stockholders’ Representative) with reasonable written notice and offer such
other Party the opportunity to take custody of such materials.

 

8.05.07     Tax Refunds; Amended Returns.

 

Purchaser shall promptly pay or cause to be paid to the Stockholders’
Representative any Tax refunds or credits for the overpayment of Taxes for any
Pre-Closing Tax Period that are received by, or credited to, Purchaser or the
Company (or any successor thereof). At the Stockholders’ Representative’s
reasonable request, Purchaser shall cooperate with the Stockholders’
Representative in all commercially reasonable respects in obtaining any such
refunds, including through the filing of amended Tax Returns or refund claims as
prepared by the Stockholders’ Representative, at his own expense on behalf of
the Stockholders. Purchaser shall not amend any Tax Return of, or file any
refund claim on behalf of, the Company with respect to a Pre-Closing Tax Period
(or portion thereof) ending prior to the Closing Date without the prior written
consent of the Stockholders’ Representative (not to be unreasonably withheld,
delayed, denied, or conditioned).

 



 30 

 

 

8.05.08     Tax Treatment of Indemnification Payments.

 

Any indemnification payments pursuant to this Section 8.05 shall be treated as
an adjustment to the Purchase Price by the Parties for Tax purposes, unless
otherwise required by Law.

 

8.05.09     Survival.

 

Notwithstanding anything in this Agreement to the contrary, the provisions of
Section 4.15 and this Section 8.05 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation, or
extension thereof) plus 60 days.

 

8.05.10     Overlap.

 

To the extent that any obligation or responsibility pursuant to this Section
8.05 may overlap with an obligation or responsibility pursuant to Section 10,
the provisions of this Section 8.05 shall govern.

 





  8.06 Title Insurance; Surveys.



 

Purchaser may obtain, at its sole option and expense, and Sellers shall grant
Purchaser and its financing sources for the Financing access to obtain
(a) commitments for owner’s and/or lender’s title insurance policies (ALTA Form
2006) on the Real Property other than the Artisans Property (collectively, the
“Title Commitments”), and (b) an ALTA survey on each parcel of Real Property
other than the Artisans Property (the “Surveys”); provided, however, that
Sellers shall provide Purchaser with any existing title commitments, title
policies, and surveys relating to the Real Property in a Seller’s possession or
control. The Title Commitments will evidence a commitment to issue an ALTA title
insurance policy insuring good, marketable, and indefeasible fee simple title to
each parcel of the Real Property other than the Artisans Property for such
amount as Purchaser or its financing sources for the Financing directs and will
contain no exceptions except for Permitted Encumbrances, with each of the title
company’s standard printed exceptions in Schedule B thereto deleted at Sellers’
expense. Sellers shall reasonably cooperate with Purchaser and its financing
sources for the Financing in obtaining such Title Commitments and Surveys
(including by providing customary representations and affidavits to the title
company). If the Title Commitments or Surveys reveal any Encumbrance on the
title, other than Permitted Encumbrances, Purchaser may notify the Stockholder’s
Representative in writing of such objectionable matter as promptly as
practicable after Purchaser determines that such matter is not a Permitted
Encumbrance, and Sellers shall use their commercially reasonable efforts to
remove such objectionable matter as required pursuant to the terms of this
Agreement.

 



  8.07 Confidential Information.



 

From and after the Closing, the Stockholders agree to, and shall cause their
respective Representatives to: (i) treat and hold as confidential (and not
disclose or provide access to any Person to) all information, whether written or
oral, relating to the Business, Marquis, Purchaser, or its Affiliates, (ii) in
the event that any Stockholder or any Representative thereof becomes legally
compelled to disclose any such information, provide Purchaser with prompt
written notice of such requirement so that Purchaser or Marquis may seek a
protective order or other remedy or waive compliance with this Section 8.07, and
(iii) in the event that such protective order or other remedy is not obtained,
or Purchaser waives compliance with this Section 8.07, furnish only that portion
of such confidential information that is legally required to be provided and
exercise his reasonable best efforts to obtain assurances that confidential
treatment will be accorded such information; provided, however, that this
sentence shall not apply to any information that, at the time of disclosure, is
available publicly and was not disclosed in breach of this Agreement by any
Stockholder or his Representatives.

 



  8.08 Joint Privilege.



 

The Stockholders and Purchaser acknowledge and agree that the attorney-client
privilege, attorney work product doctrine, and expectation of client confidence
involving the Business or Marquis and arising prior to the Closing for the
benefit of both Stockholders and Marquis shall be subject to a joint privilege
between Stockholders, on the one hand, and Marquis, on the other hand, and
Stockholders and Marquis shall have equal right to assert all such joint
privilege and protection and no such joint privilege may be waived by (a) any
Stockholder without the prior written consent of Marquis or (b) Marquis without
the prior written consent of the Stockholders’ Representative.

 



  8.09 Consents.



 

Sellers shall use reasonable best efforts to give all notices to, and obtain all
Consents from, all Persons that are set forth in Schedule 4.04. If any Consent
necessary to preserve any right or benefit under any Contract to which Marquis
is a party is not obtained prior to the Closing, the Stockholders shall,
subsequent to the Closing, cooperate with Purchaser and Marquis in attempting to
obtain such Consent as promptly thereafter as practicable. If such Consent
cannot be obtained, the Stockholders shall use their reasonable best efforts to
provide Marquis with the rights and benefits of the affected Contract for the
term thereof, and, if the Stockholders provide such rights and benefits, Marquis
shall assume all obligations and burdens thereunder.

 



 31 

 

 



  8.10 Non-Compete and Non-Solicit Covenants.



 

8.10.01     Definitions.

 

For purposes of this Section 8.10:

 

“Compete” means to, directly or indirectly, own, manage, control, or participate
in the ownership, management, or control of, or be employed or engaged by or
otherwise affiliated or associated as a consultant, independent contractor, or
otherwise with, any Competitor, or otherwise directly or indirectly engage in
any Restricted Business targeted to the Restricted Area.

 

“Competitor” means any person or entity (other than Purchaser or its Affiliates)
who undertakes any Restricted Business in the Restricted Area, regardless of
whether or not the Competitor is physically located inside or outside the
Restricted Area.

 

“Customer” means any current, former, or prospective customer of Marquis.

 

“Restricted Area” means each area of each state and territory of the United
States of America.

 

“Restricted Business” means any business that is competitive with the Business
in the Restricted Area.

 

“Restriction Period” means the period commencing on the Closing Date and ending
on the later of (i) the date that is the fifth (5th) anniversary of the Closing
Date and (ii) the date of termination of the applicable Stockholder’s Employment
Agreement.

 

8.10.02     Non-Compete.

 

During the Restriction Period, none of the Stockholders shall, nor shall he
permit any of his Affiliates to, Compete. Notwithstanding the foregoing, a
Stockholder is permitted to own up to five percent (5%) of the outstanding
capital stock or other equity interests of any publicly-traded entity that is a
Competitor.

 

8.10.03     Non-Solicit.

 

During the Restriction Period, none of the Stockholders shall, nor shall he
permit any of his Affiliates to, directly or indirectly, for himself or another,
(i) solicit Customers for any purpose related to a Restricted Business or (ii)
solicit the employment of, assist in the soliciting of the employment of, or
otherwise solicit the association in business with, any employee or officer of
Purchaser or any Affiliate thereof, or induce any person who is an employee,
officer, agent, or contractor of Purchaser or any Affiliate thereof, to
terminate such relationship, or to join with such Stockholder or any other
Person for the purpose of leaving the employ or such other relationship with
Purchaser or any Affiliate thereof, and undertaking any form of business.

 

8.10.03     Acknowledgments.

 

The Stockholders acknowledge that a breach or threatened breach of this
Section 8.10 would give rise to irreparable harm to Purchaser, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by any Stockholder of his of its
obligations under this Section 8.10, Purchaser shall, in addition to any and all
other rights and remedies that may be available to it in respect of such breach,
be entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance, and any other relief that may be available
from a court of competent jurisdiction (without any requirement to post bond).
The Stockholders acknowledge that the restrictions contained in this
Section 8.10 are (i) directly related to the amount that Purchaser is willing to
pay for the Stock, (ii) reasonable and necessary to protect the legitimate
interests of Purchaser, and (iii) constitute a material inducement to Purchaser
to enter into this Agreement and consummate the transactions contemplated by
this Agreement.

 

 

 



 32 

 

 



  8.11 Audited Financial Statements.



 

Sellers acknowledge that Purchaser or its Affiliate may be required under
applicable Law to provide certain audited financial statements covering the
Business in accordance with its periodic reporting obligations under the
Exchange Act (collectively the “Audited Financials”). With respect to the
foregoing, Sellers and Purchaser agree that Sellers shall afford to Purchaser,
its Affiliates, and their respective Representatives, at Purchaser’s expense,
during normal business hours, reasonable access to the books, records, and other
data of Sellers, and use reasonable best efforts to cause Marquis’ accountants
to make available all of their work papers, that in each case include or relate
to the Business or Marquis, and, to the extent permitted by such accountants,
Purchaser and its independent registered public accounting firm shall have the
right to make copies and extracts therefrom, to the extent that such access may
be reasonably required by Purchaser or any of its Affiliates to prepare,
complete, and file such Audited Financials at the expense of Purchaser.

 



  8.12 Release of Bailey’s Guaranty of the Marquis’ Factor Accounts.



 

From the date hereof until the Closing, each Party shall use reasonable best
efforts to take such actions as are necessary to cause Bailey’s guaranty of the
Marquis’ Factor Accounts to be released and marked satisfied at Closing.

 



9. Certain Post-Closing Covenants.



 

The Parties agree as follows (with the references to “Marquis” in this Section 9
deemed to refer to the Company and its Subsidiaries, individually,
interchangeably, and in the aggregate, as the context requires and irrespective
of verb tense).

 



  9.01 Preparation of Closing Payment Calculations.



 

The Parties shall cooperate with each other with respect to the calculations
contemplated under Section 2.03 and Section 2.05.

 



  9.02 Access to Books and Records and Financial Statements.



 

For a period of five (5) years following the Closing, Purchaser shall allow
Stockholders, during regular business hours, reasonable access to the Books and
Records and Financial Statements of Marquis with respect to periods prior to the
Closing, to the extent that such access may be reasonably required by
Stockholders (i) to facilitate the investigation, litigation, and final
disposition of any claims that may have been or may be made in writing against
any Stockholder by any third-party (including any Purchaser Indemnitee pursuant
to Section 10) or (ii) for any other reasonable purpose.

 



  9.03 Life Insurance on Stockholders.



 

If Purchaser elects to purchase a key man insurance policy on any of the
Stockholders to be owned by Purchaser, the applicable Stockholders shall
cooperate with Purchaser in the life insurance application process.

 



  9.04 Cash Bonus Incentive Program.



 



Purchaser shall cause the Company to adopt a cash bonus incentive program, on
terms substantially consistent with past practices, for the benefit of the
Stockholders and Marquis’ other key managers as from time to time identified by
Purchaser, as may be modified or amended from time to time by the Board of
Directors of Purchaser.

 

 

 



 33 

 

 



10. Indemnification by Stockholders.



 

The Stockholders, jointly and severally, shall indemnify and defend Purchaser
and its Affiliates (including Marquis and Live) and their respective
Representatives (collectively, the “Purchaser Indemnitees”) from and against,
and shall hold each of them harmless from and against, and shall pay and
reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Purchaser Indemnitees based upon, arising out of, with respect
to, or by reason of (a) any inaccuracy in or breach of the representations and
warranties set forth in Section 4 or in any certificate delivered by
Stockholders pursuant to this Agreement (other than in respect of Section 4.15,
it being understood that the sole remedy for any such inaccuracy in or breach
thereof shall be pursuant to Section 8.05); (b) any breach or non-fulfillment of
any covenant, agreement, or obligation to be performed by Sellers pursuant to
this Agreement (excluding (i) covenants, agreements, and obligations to be
performed by Marquis after the Closing and (ii) any covenant, agreement, or
obligation in Section 8.05, it being understood that the sole remedy for any
such breach, violation, or failure shall be pursuant to Section 8.05); or (c)
any Liability not reflected on the Closing Date Balance Sheet; subject to the
following terms and conditions, as applicable. Any such Losses shall be limited
to the amount thereof that remains after deducting therefrom (i) any Tax
Benefits actually realized and to the extent utilized by Purchaser Indemnitees
in the computation of their taxable income in the year of the Loss and the first
two (2) subsequent years following the year of the Loss and (ii) any insurance
proceeds actually received by the Purchaser Indemnitee in respect of any such
claim, less any related costs and expenses, including the aggregate cost of
pursuing any related insurance claims and any related increases in insurance
premiums or other chargebacks.

 



  10.01 No Claim for Indemnification until Loss exceeds $100,000.



 

There shall be no claim for indemnification under clause (a) of the opening
paragraph above of this Section 10 until the Loss, individually or in the
aggregate, in respect of indemnification under such clause (a) exceeds One
Hundred Thousand Dollars ($100,000), but once that Loss threshold is achieved,
all Losses shall be subject to Indemnification from the first dollar.
Notwithstanding the foregoing, the limitation set forth in this Section 10.01
shall not apply to Losses based upon, arising out of, with respect to, or by
reason of any inaccuracy in or breach of any representation or warranty in
Section 4.01, Section 4.02, Section 4.03, Section 4.19, Section 4.21, and
Section 4.24. For purposes of this Section 10, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality or other similar qualification contained in or otherwise applicable
to such representation or warranty.

 



  10.02 Survival.



 

The representations and warranties contained in Section 4 (other than any
representations or warranties contained in Section 4.15, which are subject to
Section 8.05) shall survive the Closing and shall remain in full force and
effect until the date that is two years from the Closing Date; provided, that
the representations and warranties in (a) Section 4.01, Section 4.02, Section
4.03, and Section 4.24, shall survive indefinitely and (b) Section 4.19 and
Section 4.21 shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation, or extension thereof) plus
60 days. All covenants and agreements of the Sellers contained herein (other
than any covenants or agreements contained in Section 8.05, which are subject to
Section 8.05) shall survive the Closing indefinitely or for the period
explicitly specified therein; and provided, further, that a claim based upon
intentional fraud on the part of the Sellers shall survive indefinitely.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from any
Purchaser Indemnitee to the Stockholders’ Representative prior to the expiration
date of the applicable survival period set forth in this Section 10.02 shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 



  10.03 Environmental Indemnification.



 

There shall be no claim for indemnification for any environmental condition
reflected on any Environmental Reports delivered to Purchaser prior to the
Closing Date. Notwithstanding the above, the Artisans Property and all
Environmental Reports delivered to Purchaser relating to the Artisans Property
are excluded from this Section 10.03. The Parties acknowledge that their
agreements regarding indemnification for environmental matters in respect of the
Artisans Property are set forth in the Artisans Lease.

 



  10.04 Title Commitments.



 

Without limiting any claim against the Stockholders by any Purchaser Indemnitee
that Sellers failed to perform their obligations under Section 8.06, there shall
be no claim for indemnification for any exception to the title of the Real
Property set forth in the Title Commitments or any Survey of the Real Property
commissioned by Purchaser or in connection with the Financing.

 

 

 



 34 

 

 



  10.05 Indemnification Procedures.



 

The Purchaser Indemnitee making a claim under this Section 10 is referred to as
the “Indemnified Party.”

 

10.05.01     Third-Party Claims.

 

If any Indemnified Party receives notice of the assertion or commencement of any
Proceeding made or brought by any Person who is not a Party or an Affiliate of a
Party or a Representative of the foregoing (a “Third-Party Claim”) against such
Indemnified Party with respect to which the Stockholders are obligated to
provide indemnification under this Section 10, the Indemnified Party shall give
the Stockholders’ Representative reasonably prompt written notice thereof, but
in any event not later than thirty (30) days after receipt of such notice of
such Third-Party Claim. The failure to give such prompt written notice shall
not, however, relieve the Stockholders of their indemnification obligations,
except and only to the extent that the Stockholders forfeit rights or defenses
by reason of such failure. Such notice by the Indemnified Party shall describe
the Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Stockholders’ Representative, on behalf of the Stockholders, shall
have the right to assume the defense of any Third-Party Claim at the
Stockholders’ expense and by the Stockholders’ own counsel so long as (i) the
Stockholders’ Representative gives written notice to the Indemnified Party
within fifteen (15) days after it has been notified of the Third-Party Claim
that he will defend the Indemnified Party against the Third-Party Claim and the
Stockholders’ Representative, on behalf of the Stockholders, acknowledges the
obligation of the Stockholders to indemnify the Indemnified Party for Losses
related to such Third-Party Claim, (ii) the Third-Party Claim involves only
money damages and does not seek an injunction or other equitable relief against
the Indemnified Party, (iii) the Indemnified Party has not been advised by
counsel that a conflict exists between the Indemnified Party and the
Stockholders in connection with conducting the defense of the Third-Party Claim,
(iv) the Third-Party Claim does not relate to or otherwise arise in connection
with any criminal or regulatory enforcement action, and (v) the Stockholders’
Representative conducts the defense of the Third Party Claim diligently;
provided, that the Stockholders’ Representative shall not, without the
Indemnified Party’s written consent (which consent shall not be unreasonably
withheld, delayed, denied, or conditioned), settle or compromise any Third-Party
Claim or consent to entry of any judgment, which settlement, compromise, or
judgment (x) by its terms does not obligate the Stockholders to pay the full
amount of any Losses in connection with such Third-Party Claim, (y) requires any
payment or other action by, or limitation on, any Indemnified Party, or (z) does
not include the giving by the claimant to the Indemnified Party a full release
from all liability in respect of such Third-Party Claim. In the event that the
Stockholders’ Representative does not, within fifteen (15) days of its receipt
of notice of a Third-Party Claim pursuant to clause (i) above of this Section
10.05.01, elect to undertake such defense or opposition, the Indemnified Party
may undertake the defense, opposition, compromise, or settlement of such
Third-Party Claim with counsel selected by it at the Stockholders’ cost. If the
Indemnified Party defends any Third-Party Claim pursuant to the preceding
sentence or pursuant to subclauses (ii) – (v) above of this Section 10.05.01,
then the Stockholders shall promptly reimburse the Indemnified Party for the
reasonable costs and expenses of defending such Third-Party Claim upon
submission of periodic bills. Notwithstanding anything herein to the contrary,
in the event that the Stockholders’ Representative undertakes the defense of or
opposition to any Third-Party Claim pursuant to this Section 10.05.01, the
Indemnified Party, by counsel of its own choosing and, at its sole cost and
expense, shall have the right to participate in the defense, opposition,
compromise, or settlement of, and consult with the Stockholders’ Representative
and his counsel concerning, such Third-Party Claim and the Stockholders’
Representative and the Indemnified Party and their respective counsel shall
cooperate in good faith with respect to such Third-Party Claim.

 

10.05.02     Authority of Stockholders’ Representative.

 

The Stockholders’ Representative shall administer any Losses claimed against the
Stockholders pursuant to this Section 10. For all purposes under this Section
10, the Stockholders’ Representative shall be the exclusive agent and shall act
on behalf of all Stockholders and all such actions of Stockholders’
Representative hereunder shall bind all Stockholders.

 



  10.06 [Omitted].



 

 

 



 35 

 

 



  10.07 Payments.



 

Once a Loss is finally determined to be payable by the Stockholders pursuant to
this Agreement, the Stockholders shall satisfy their indemnification obligations
within five (5) Business Days after such determination. All indemnification
payments made under this Section 10 shall be treated by the Parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 



  10.08 Offset.



 

The Purchaser Indemnitee seeking indemnification for a claim finally determined
pursuant to this Section 10 (or Purchaser in the case of any payment owed to
Purchaser by the Stockholders pursuant to Section 2.05) may, in the following
priority: (i) offset it against any payments due the Artisan’s Lessor under the
Artisans Lease; (ii) offset it against any payments due Stockholders under the
Operating Agreement; (iii) offset it against any payments due Stockholders under
the Employment Agreements; and then (iv) cause such indemnification claim to be
satisfied by causing the Stockholders to transfer Member Interests to the
Purchaser Indemnitee with a book value equal to the amount of such
indemnification claim (with such book value being determined in the manner other
book value determinations are made in accordance with the Operating Agreement).

 



  10.09 No Circular Recovery.



 

Each Stockholder hereby agrees that he will not make any claim for
indemnification against any Purchaser Indemnitee by reason of the fact that any
Stockholder or any of his Affiliates was a controlling person, director,
employee, or representative of Marquis or was serving as such for another Person
at the request of Marquis (whether such claim is for Losses of any kind or
otherwise) with respect to any claim brought by a Purchaser Indemnitee against
Stockholders under this Agreement or otherwise relating to this Agreement. With
respect to any claim brought by a Purchaser Indemnitee against the Stockholders
under this Agreement or otherwise relating to this Agreement, each Stockholder
expressly waives any right of subrogation, contribution, advancement,
indemnification, or other claim against Marquis with respect to any amounts owed
by the Stockholders pursuant to this Section 10 or otherwise.

 



11.

Indemnification by Live and Purchaser.

 

Live and Purchaser, jointly and severally, shall indemnify Stockholders from any
Loss arising from any breach of Purchaser’s representations and warranties set
forth in Section 5 and Live’s and Purchaser’s covenants set forth in Section 7.

 



12.

Conditions to Close.

 



  12.01 Purchaser’s Conditions to Close.



 

Purchaser shall have no obligation to close the transactions contemplated by
this Agreement unless and until the following conditions precedents are
satisfied or waived in writing by Purchaser or Live:

 

12.01.01     Financing.

 

Purchaser shall have consummated the Financing on terms acceptable to Purchaser,
in its sole and absolute discretion.

 

12.01.02      Bring-down of Representations and Warranties; Compliance with
Agreement; Stockholders’ Closing Certificate.

 

(a)Other than the representations and warranties of the Sellers contained in
Section 4.01, Section 4.02, Section 4.03, Section 4.05, and Section 4.24, the
representations and warranties of Sellers contained in this Agreement and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made on and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Sellers contained in Section
4.01, Section 4.02, Section 4.03, Section 4.05, and Section 4.24 shall be true
and correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made on and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).

 

 

 



 36 

 

 

(b)Sellers shall have duly performed and complied in all material respects with
all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by them prior to or on the Closing Date.

 

(c)The Stockholders shall have executed and delivered to Purchaser a
certificate, dated the Closing Date (the “Stockholders’ Certificate”),
certifying that each of the conditions set forth in Section 12.01.02(a) and
12.01.02(b) have been satisfied.

 

12.01.03     Environmental Reports.

 

Purchaser is satisfied, in its sole and absolute discretion, with the
Environmental Reports.

 

12.01.04     Title Commitments.

 

Purchaser is satisfied, in its sole and absolute discretion, with the Title
Commitments and Surveys.

 

12.01.05     Execution and Delivery of the Other Transaction Documents.

 

Purchaser shall have received true and complete copies of the following: (i) the
Employment Agreements executed by the Stockholders; (ii) the Operating Agreement
executed by the Stockholders; and (iii) the Artisans Lease duly executed by
Artisans Lessor and Constellation.

 

12.01.06     Other Deliveries.

 



The Stockholders shall have delivered the following to Purchaser: (i) share
certificates representing the Stock, free and clear of Encumbrances, endorsed in
blank or accompanied by stock powers or other instruments of transfer duly
executed in blank; (ii) current “good standing” certificates for Marquis; (iii)
a Secretary’s Certificate from Marquis certifying (A) that attached thereto are
true and complete copies of all resolutions adopted by the board of directors
and Stockholders authorizing the execution, delivery, and performance of this
Agreement and the other Transaction Documents and the consummation of the
Transactions, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the Transactions and (B) as to
the names and signatures of the officers of the Company authorized to sign this
Agreement, the Transaction Documents, and the other documents to be delivered
hereunder and thereunder; (iv) resignations of the directors of Marquis and the
directors of Constellation; (v) a certificate from each Stockholder pursuant to
Treasury Regulations Section 1.1445-2(b) that such Stockholder is not a foreign
person within the meaning of Section 1445 of the Code; (vi) the certificate
contemplated under Section 2.06.03(b); (vii) a Stockholder Release from each
Stockholder, dated the Closing Date, in the form of Exhibit H (collectively, the
“Stockholder Releases”); and (viii) such other documents or instruments as
Purchaser or Live reasonably requests and are reasonably necessary to consummate
the transactions contemplated by this Agreement.

 

12.01.07     No Proceedings.

 

No Proceeding shall have been commenced or threatened against Purchaser, Live,
any of their respective Affiliates, or any Seller (i) involving any challenge
to, or seeking damages or other relief in connection with, any of the
Transactions or (ii) that may have the likely effect of preventing, delaying,
making illegal, or otherwise interfering with any of the Transactions. No Order
shall have been issued by any Governmental Body, and be in effect, which
restrains or prohibits any of the Transactions. There shall not have been made
or threatened by any Person any claim asserting that such Person (i) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any capital stock of, or any other voting, equity, or
ownership interest in, the Company or any Subsidiary thereof, or (ii) is
entitled to all or any portion of the Purchase Price.

 

12.01.08     Third-party Consents.

 

All Consents that are listed on Schedule 4.04 shall have been received, and
executed counterparts thereof shall have been delivered to Purchaser at or prior
to the Closing.

 

12.01.09     Acquisition of Minority Interest in SF Commercial.

 

The Company shall have acquired all of the minority interest in SF Commercial
that it does not currently own.

 

 

 



 37 

 

 

12.01.10     Due Diligence.

 

Purchaser shall be satisfied, in its sole and absolute discretion, with the
results of its due diligence investigation of Marquis and the Business.

 

12.01.11     Termination of Stockholders’ Agreement.

 

The Stockholders shall have effected a termination and waiver of the
Stockholders’ Agreement disclosed on Schedule 4.02, in form and substance
acceptable to Purchaser.

 



  12.02 Sellers’ Conditions to Close.



 

The Stockholders shall have no obligation to close the transactions contemplated
by this Agreement unless and until the following conditions precedents are
satisfied or waived in writing by the Stockholders:

 

12.02.01      Bring-down of Representations and Warranties; Compliance with
Agreement; Purchaser’s Closing Certificate.

 

(a)Other than the representations and warranties of Buyer contained in Section
5.01 and Section 5.04, the representations and warranties of Purchaser and Live
contained in this Agreement and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made on and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Purchaser and Live contained in Section 5.01
and Section 5.04 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

 

(b)Each of Purchaser and Live shall have duly performed and complied in all
material respects with all agreements, covenants, and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.

 

(c)Purchaser shall have executed and delivered to the Stockholders’
Representative a certificate, dated the Closing Date (the “Purchaser’s
Certificate”), certifying that (i) each of the conditions set forth in Section
12.02.01(a) and 12.02.02(b) have been satisfied and (ii) that Purchaser has
received the Live Contribution Amount and the Stockholders’ Contribution Amount
from Live pursuant to Section 2.06.04.

 

12.02.02     Purchaser’s Financing. Purchaser shall have consummated its
financing for the following credit facilities: (a) a $22,787,662 senior credit
facility consisting of (i) a $15,000,000 revolving credit facility and (ii) a
term loan of up $7,787,662; and (b) up to $7,000,000 of senior subordinated term
debt.

 

12.02.03     Execution and Delivery of the Other Transaction Documents.

 

The Stockholders’ Representative shall have received true and complete copies of
the following: (i) the Employment Agreements executed by the Company and (ii)
the Operating Agreement executed by Purchaser and Live.

 

12.02.04     Other Deliveries.

 

Purchaser shall have (a) made the payments of the Base Purchase Price pursuant
to Section 2.06.03, (b) issued the Member Interests to the Stockholders, and (c)
delivered the following to the Stockholders’ Representative: (i) a current good
standing certificate for Purchaser and (ii) a Secretary’s Certificate from
Purchaser certifying (A) that attached thereto are true and complete copies of
all resolutions adopted by the sole member or board of directors of Purchaser
authorizing the execution, delivery, and performance of this Agreement and the
other Transaction Documents and the consummation of the Transactions, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the Transactions and (B) as to the names and
signatures of the officers of Purchaser authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

12.02.05     No Order.

 

No Order shall have been issued by any Governmental Body, and be in effect, that
restrains or prohibits any material transaction contemplated hereby.

 

 



 38 

 

 



13. Termination.



 



  13.01 Termination.



 

This Agreement may be terminated at any time prior to the Closing:

 

(a)by the mutual written consent of Purchaser and the Stockholders’
Representative;

 

(b)by Purchaser or Live by written notice to the Stockholders’ Representative
if: (i) neither Purchaser nor Live is then in material breach of any provision
of this Agreement and there has been a breach, inaccuracy in, or failure to
perform any representation, warranty, covenant, or agreement made by any Seller
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Section 12.01 and such breach, inaccuracy, or failure
has not been cured by Sellers within ten (10) days of the Stockholders’
Representative receipt of written notice of such breach from Purchaser or Live
or (ii) any of the conditions set forth in Section 12.01 shall not have been, or
if it becomes apparent that any of such conditions will not be, fulfilled by
July 31, 2015, unless such failure shall be due to the failure of Purchaser or
Live to perform or comply with any of the covenants, agreements, or conditions
hereof to be performed or complied with by it prior to the Closing;

 

(c)by the Stockholders’ Representative by written notice to Purchaser if: (i) no
Seller is then in material breach of any provision of this Agreement and there
has been a breach, inaccuracy in, or failure to perform any representation,
warranty, covenant, or agreement made by Purchaser or Live pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 12.02 and such breach, inaccuracy, or failure has not been cured by
Purchaser or Live within ten (10) days of its receipt of written notice of such
breach from Sellers or (ii) any of the conditions set forth in Section 12.02
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by July 31, 2015, unless such failure shall be due to the
failure of any Seller to perform or comply with any of the covenants,
agreements, or conditions hereof to be performed or complied with by it prior to
the Closing; or

 

(d)by Purchaser or Live, on the one hand, or the Stockholders’ Representative,
on the other hand, in the event that (i) there shall be any Law that makes
consummation of the Transactions illegal or otherwise prohibited or (ii) any
Governmental Body shall have issued an Order restraining or enjoining the
Transactions and such Order shall have become final and non-appealable.

 



  13.02 Effect of Termination.



 



In the event of the termination of this Agreement in accordance with this
Section 13.01, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party except: (a) as set forth in this Section 13
or in Section 14 hereof and (b) that nothing herein shall relieve any Party from
liability for any breach of any provision hereof or fraud or intentional
misrepresentation.

 



14. Miscellaneous.



 



  14.01 Titles Descriptive; Interpretation.



 

Titles and headings are descriptive and not substantive parts of this Agreement.
Where the context so requires or permits, the use of the singular form includes
the plural, and the use of the plural form includes the singular. For purposes
of this Agreement, (a) the words “include,” “includes,” and “including” shall be
deemed to be followed by the words “without limitation”; (b) the word “or” is
not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto,” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (i) to Sections, Schedules, and Exhibits mean the
Sections of, and Schedules and Exhibits attached to, this Agreement; (ii) to an
agreement, instrument, or other document means such agreement, instrument, or
other document as amended, supplemented, and modified from time to time to the
extent permitted by the provisions thereof; and (iii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. The Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein. Any
matter or item disclosed on one Schedule shall not be deemed to have been
disclosed on any other Schedule unless an explicit cross-reference is set forth
thereon. Any capitalized term used but not defined in any Schedule shall have
the meaning given to such term in this Agreement.

 

 

 



 39 

 

 



  14.02 Negotiated Agreement.



 

The Parties have each been represented by counsel of their choice and this
Agreement has been negotiated and shall not be construed against one Party or
the other.

 



  14.03 No Third-Party Beneficiaries; No Recourse to Financing Sources.



 

Except for the Purchaser Indemnities, this Agreement does not confer any rights
or remedies upon any Person (including any employee of Marquis) other than the
Parties and their respective successors and permitted assigns. Notwithstanding
the foregoing, each financing source for the Financing shall be an express
third-party beneficiary with respect to the second paragraph of this Section
14.03 and the second paragraph of Section 14.08 (the “FS Provisions”).

 

Subject to the rights of the parties to any Contract entered into in connection
with the Financing, none of the Parties, nor any of their respective Affiliates,
solely in their respective capacities as parties to this Agreement, shall have
any rights or claims against any financing source for the Financing or any
Affiliate thereof, solely in their respective capacities as lenders or arrangers
in connection with the Financing, and such financing sources, solely in their
respective capacities as lenders or arrangers, shall not have any rights or
claims against any Party or any Affiliate thereof, in connection with this
Agreement or the Financing, whether at law or equity, in contract, in tort, or
otherwise.

 



  14.04 Governing Law.



 

This Agreement shall be governed by Georgia law without regard to its choice of
law provisions.

 



  14.05 Severability.



 

If any portion of this Agreement is held illegal or unenforceable, such portion
or portions shall be absolutely and completely severable from all other
provisions of this Agreement, and such other provisions shall constitute the
agreement of the Parties with respect to the subject matter hereof. On such
determination that a portion of this Agreement is illegal or unenforceable, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 



  14.06 Notice.



 

Any notices, requests, consents, claims, demands, waivers, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (i) delivered in person, (ii) mailed, postage prepaid,
by certified or registered mail with return receipt requested, (iii) transmitted
by facsimile or e-mail (with confirmation of transmission) during regular
business hours during a business day, or (iv) sent by FedEx Express or other
nationally recognized overnight courier service, or overnight Priority Mail
Express of the U.S. Postal Service, postage prepaid, to the Party at the
physical or e-mail address or facsimile number shown below. Notices personally
delivered in accordance with clause (i) above shall be deemed to have been given
on the date so delivered; notices mailed in accordance with clause (ii) above
shall be deemed to have been given on the date three (3) Business Days after the
date posted; notices transmitted in accordance with clause (iii) above shall be
deemed delivered on the same Business Day, if sent during regular business
hours, and, if not, on the next Business Day; and notices sent in accordance
with clause (iv) above shall be deemed to have been given on the next Business
Day after delivery to the courier or U.S. Postal Service (in time for next day
delivery).

 

 

 



 40 

 

 



If to Purchaser or Live: Live Ventures Inc.   325 East Warm Springs Road   Suite
102   Las Vegas, Nevada 89119   Attention: Jon Isaac   Email: j.isaac@isaac.com
    With a copy (which shall not constitute notice) to:       Baker & Hostetler
LLP   600 Anton Boulevard   Suite 900   Costa Mesa, California 92626  
Attention: Randolf W. Katz   Email: rwkatz@bakerlaw.com     If to Marquis:
Marquis Industries, Inc.   P.O. Box 1308   Chatsworth, GA 30705   Attention:
Timothy A. Bailey   Email: tbailey@marquisind.com     With a copy (which shall
not constitute notice) to:       Edward Hine, Jr.   Edward Hine, Jr., P.C.   P.
O. Box 5128   Rome, GA 30162-5128   Email: ed@edwardhinelaw.com     If to the
Stockholders’ Representative:       Timothy A. Bailey   P.O. Box 1308  
Chatsworth, GA 30705   Email: tbailey@marquisind.com     With a copy (which
shall not constitute notice) to:       Edward Hine, Jr.   Edward Hine, Jr., P.C.
  P. O. Box 5128   Rome, GA 30162-5128   Email: ed@edwardhinelaw.com













 

 

 



 41 

 

 



  14.07 Counterparts and Signatures.



 

This Agreement may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same agreement. The Agreement may be executed via
signature exchanged by facsimile or pdf, which signature shall be as valid as an
original.

 



  14.08 Arbitration.



 

The Parties have agreed that any dispute arising out of or relating to this
Agreement (a “Dispute”) shall be resolved in accordance with the procedures set
forth in this Section 14.08. Until completion of such procedures, no Party may
take any action not contemplated herein to force a resolution of the Dispute by
any judicial, arbitral, or similar process, except to the limited extent
necessary to (i) avoid expiration of a claim that might eventually be permitted
hereby or (ii) obtain interim relief, including injunctive relief, to preserve
the status quo or prevent irreparable harm. All communications between the
Parties or their Representatives in connection with the attempted resolution of
any Dispute shall be confidential and deemed to have been delivered in
furtherance of Dispute settlement and shall be exempt from discovery and
production, and shall not be admissible in evidence (whether as an admission or
otherwise) in any arbitral or other proceeding for the resolution of the Dispute
or otherwise. Disputes shall be finally settled by arbitration before a single
arbitrator using the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) as then in effect (the “Arbitration Rules”), as modified by
and subject to the provisions of this Section 14.08. The arbitration shall take
place in Atlanta, Georgia. Any court of competent jurisdiction shall have
authority to enter its order enforcing the award of the arbitrator, which shall
be final and binding on the Disputing Parties, subject to the following
sentence. Notwithstanding anything to the contrary in this Section 14.10, the
parties hereto agree: that the Underlying Award may be appealed pursuant to the
AAA’s Optional Appellate Arbitration Rules (the “Appellate Rules”); that the
Underlying Award rendered by the arbitrator shall, at a minimum, be a reasoned
award; and that the Underlying Award shall not be considered final until after
the time for filing the notice of appeal pursuant to the Appellate Rules has
expired. Any such appeal must be initiated within thirty (30) days of receipt of
an Underlying Award by filing a notice of appeal pursuant to the Appellate Rules
with any AAA office. Following the appeal process, the decision rendered by the
appeal tribunal may be entered in any court having jurisdiction thereof.

 

On receipt of a notice of a Dispute, the Parties involved in the Dispute (each,
a “Disputing Party”) shall initially participate in a mandatory mediation
period. In the event that such mediation does not resolve the Dispute within ten
(10) days (or any mutually agreed extension thereof), the arbitration process
shall be commenced by the initiating Disputing Party giving written notice to
the other Disputing Party of its intention to arbitrate (a “Demand”). The
Dispute shall be decided by one arbitrator designated by the Disputing Parties
as follows. If the Disputing Parties are able to agree upon such arbitrator
within twenty-one (21) days after the Demand has been received by one Disputing
Party from the initiating Disputing Party, the Dispute shall be submitted to
such arbitrator. If the Disputing Parties are unable so to agree upon such
arbitrator within such period for any reason, AAA is authorized hereby to select
an arbitrator within ten (10) days after the expiration of such twenty-one
(21)-day period, which selection shall be made in accordance with the
Arbitration Rules. The administrative fee of AAA and the compensation and all
other costs and expenses of the arbitrator shall be paid by the Disputing Party
that is not the substantially prevailing Disputing Party in the Dispute and the
substantially prevailing Disputing Party in the Dispute shall be entitled to
recover from the other Disputing Party (and the arbitrator may so award the
substantially prevailing Disputing Party) any or all fees, costs, and expenses
incurred by the substantially prevailing Disputing Party in connection with the
Dispute, including reasonable attorneys’ fees.

 

Notwithstanding anything in this Section 14.08 to the contrary, each of the
Parties agrees that it will not bring or support any Proceeding (whether at law,
in equity, in contract, in tort, or otherwise) against the financing sources for
the Financing or any other Persons that have committed to provide or otherwise
entered into agreements in connection with the Financing or other financings in
connection with the transactions contemplated hereby in any way relating to this
Agreement or any of the transactions contemplated by this Agreement, in any
forum other than the federal and state courts located in Atlanta, Georgia (and
appellate courts thereof). The provisions of this paragraph shall be enforceable
by each financing source, its Affiliates, and their respective successors and
permitted assigns.

 

 

 



 42 

 

 



  14.09 Expenses.



 

Except as otherwise expressly provided herein, all costs and expenses, including
fees and disbursements of legal counsel and other Representatives, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses; provided, however, that the
Purchaser shall be responsible for the reasonable out-of-pocket and documented
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Sellers or Live in connection with the preparation, negotiation, execution, and
delivery of this Agreement (excluding any and all investment banking or broker
fees, commissions, and expenses payable by any Seller or any Affiliate thereof
in connection with the transactions contemplated by this Agreement).

 



  14.10 Representations, Warranties, and Covenants to Survive.



 

Subject to Section 10.02, all representations, warranties, and covenants of any
Party shall survive the Closing.

 



  14.11 No Waiver; Amendment.



 

No waiver shall be effective against any Party unless signed by the Party
against whom the waiver is asserted. No amendment to this Agreement shall be
effective unless signed by all Parties. No waiver by any party shall operate or
be construed as a waiver in respect of any failure, breach, or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power, or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege. Notwithstanding anything to the
contrary in this Section, no FS Provision may be amended or waived without the
consent of the financing sources for the Financing.

 



  14.12 Time is of the Essence.



 

Time is of the essence in the performance of this Agreement.

 



  14.13 Specific Performance.



 

Each Party acknowledges that the other Parties would be damaged irreparably and
would have no adequate remedy of law if any provision of this Agreement is not
performed in accordance with its specific terms or otherwise is breached.
Accordingly, each Party agrees that the other Parties will be entitled to an
injunction to prevent any breach of any provision of this Agreement and to
enforce specifically any provision of this Agreement, in addition to any other
remedy to which they may be entitled and without having to prove the inadequacy
of any other remedy they may have at law or in equity and without being required
to post bond or other security.

 



  14.14 Entire Agreement.



 

This Agreement and the other Transaction Documents are the sole and entire
agreement among the Parties as to the matters addressed herein and therein and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits, and Schedules (other than an
exception expressly set forth as such in the Schedules), the provisions of this
Agreement will control.

 



  14.15 Successors and Assigns.



 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns. No Party may
assign his or its rights or obligations hereunder without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld,
delayed, denied, or conditioned; provided, however, that Purchaser may
collaterally assign any or all of its rights and obligations hereunder to any
provider of debt financing to it or any of its Affiliates. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 



  14.16 Authority and Rights of Stockholders’ Representative.



 

By executing this Agreement, each Stockholder appoints Bailey as the
Stockholders’ Representative for all purposes under this Agreement and
authorizes the Stockholders’ Representative to act as his attorney in fact on
behalf of such Stockholder and in such Stockholder’s name to carry out the
functions assigned to the Stockholders’ Representative in this Agreement and any
other agreements, certificates, or notices to be delivered pursuant to this
Agreement. Any Contract, notice, waiver, or other arrangement signed by
Stockholders’ Representative shall be binding and enforceable against each
Stockholder as if such Stockholder were a signatory thereto.

 



 43 

 

 



  14.17 Certain Legal Matters.



 

The Sellers (i) acknowledge that Baker & Hostetler LLP has represented Purchaser
and Live and their respective Affiliates in connection with the transactions
contemplated by this Agreement and the other Transaction Documents and (ii)
consent to the representation by Baker & Hostetler LLP of Purchaser and Live and
their respective Affiliates in any future matter, including post-closing
Disputes concerning this Agreement and all Transactions.

 

Purchaser and Live (i) acknowledge that Edward Hine, Jr., P.C. has represented
Sellers and their respective Affiliates in connection with the transactions
contemplated by this Agreement and the other Transaction Documents and (ii)
consent to the representation by Edward Hine, Jr., P.C. of the Sellers and their
respective Affiliates in any future matter, including post-closing Disputes
concerning this Agreement and all Transactions.

 

[Signature pages follow.]

 

 

 

 

 

 

 

 

 

 



 44 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 



  Live:       Live Ventures Inc.       By: /s/ Jon Isaac     Jon Isaac,
President and Chief Executive Officer
[Corporate Seal]

 

Purchaser:       Marquis Affiliated Holdings LLC       By: /s/ Jon Isaac     Jon
Isaac, President and Chief Executive Officer
[Company Seal]

 

Company:       Marquis Industries, Inc.       By: /s/ Timothy A. Bailey    
Timothy A. Bailey, CEO, C.O.B
[Corporate Seal]

 



  Stockholders:           /s/ Timothy A. Bailey   (L.S.)   Timothy A. Bailey    
      /s/ Larry Heckman   (L.S.)   Larry Heckman           /s/ David Stokes  
(L.S.)   David Stokes           /s/ Mark Rowland   (L.S.)   Mark Rowland      
Stockholders’ Representative:           /s/ Timothy A. Bailey   (L.S.)   Timothy
A. Bailey



 

 

 



 45 

 



 

Exhibit A

 

Form of Artisans Lease

 

(attached)

 

 

 

 

 

 

 

 

 



 46 

 

 

Exhibits B-E

 

Forms of Employment Agreements

 

(attached)

 

 

 

 

 

 

 

 

 



 47 

 

 

Exhibit F

 

Form of Operating Agreement

 

(attached)

 

 

 

 

 

 

 

 

 



 48 

 

 

Exhibit H

 

Form of Stockholder Release

 

(attached)

 

 

 

 

 

 

 

 

 



 49 



